Exhibit 10.1

 

SECOND AMENDMENT TO OFFICE LEASE

 

This SECOND AMENDMENT TO OFFICE LEASE (“Second Amendment”) is made and entered
into as of the 20th day of November, 2012, by and between KILROY REALTY, L.P., a
Delaware limited partnership (“Landlord”), and SPLUNK INC., a Delaware
corporation (“Tenant”).

 

R E C I T A L S :

 

A.                                    Brannan Propco, LLC, a Delaware limited
liability company, as predecessor-in-interest to Landlord, and Tenant entered
into that certain Office Lease dated as of March 6, 2008 (the “Office Lease”),
as amended by that certain First Amendment to Office Lease (the “First
Amendment”) (the Office Lease and the First Amendment are collectively referred
to herein as the “Lease”), whereby Landlord leases to Tenant and Tenant leases
from Landlord those certain premises comprised of: (i) Suite 200 located on the
second (2nd) floor (“Suite 200”), and (ii) Suite 100 located on the first (1st)
floor and lower level (“Suite 100”) (Suite 100 and Suite 200 are collectively
referred to herein as the “Existing Premises”) of that certain office building
located and addressed at 250 Brannan Street, San Francisco, California (the
“Building”).

 

B.                                    Tenant desires to expand the Existing
Premises, as shown on Exhibit A (Suite 100) and Exhibit A-1 (Suite 200) attached
hereto and made a part hereof, to include that certain space consisting of
32,993 rentable square feet of space commonly known as Suite 300 and located on
the third (3rd) floor and the penthouse of the Building (the “Expansion
Premises”), as shown on Exhibit A-2 attached hereto and made a part hereof, in
which case Tenant would occupy all of the leasable space in the Building. 
Landlord and Tenant desire to enter into this Second Amendment among other
things, to extend the Lease Term, to provide for the inclusion of the Expansion
Premises in the Premises covered by the Lease, and to make other modifications
to the Lease.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      Capitalized Terms.  All capitalized
terms when used herein shall have the same meaning as is given such terms in the
Lease unless expressly superseded by the terms of this Second Amendment.

 

2.                                      Expansion of Existing Premises.  Upon
the delivery of the Expansion Premises by Landlord to Tenant for the purpose of
commencing the Work (as defined in Exhibit B hereof) with respect to such
Expansion Premises (the “Delivery Date”), Tenant shall lease from Landlord and
Landlord shall lease to Tenant the Expansion Premises; provided, however, that

 

--------------------------------------------------------------------------------


 

the Base Rent and other amounts payable with respect to the Expansion Premises
under the Lease, as amended, will not commence to be payable until the “New Term
Rent Commencement Date” (as defined below).  Consequently, as of the Delivery
Date, (a) the “Premises” as defined in the Lease shall include both the Existing
Premises and the Expansion Premises, (b) the Existing Premises and the Expansion
Premises shall be referred to collectively herein as the “Premises”, and
(c) Exhibits A, A-1, and A-2 attached hereto, which collectively describe the
entire Premises, shall together replace Exhibit A attached to the Office Lease
(as previously replaced by Exhibits A and A-1 attached to the First Amendment). 
The Delivery Date is anticipated to occur on or about June 1, 2013 (the
“Anticipated Delivery Date”); however, Tenant hereby acknowledges and agrees
that the Expansion Premises are currently occupied by another tenant of the
Building.  Accordingly, if Landlord is unable for any reason to deliver
possession of the Expansion Premises to Tenant by the Anticipated Delivery Date,
then Landlord shall not be subject to any liability for its failure to do so,
and such failure shall not affect the validity of this Second Amendment or the
obligations of Tenant hereunder; provided, however, (i) Landlord shall use
commercially reasonable efforts to cause the tenant currently in possession of
the Expansion Premises (the “Existing Expansion Premises Tenant”) to vacate the
Expansion Premises not later than ninety (90) days after the date of expiration
of the Existing Expansion Premises Tenant’s Lease, and (ii) if the Delivery Date
does not occur by November 30, 2013 (the “Outside Delivery Date”), which Outside
Delivery Date shall be subject to extension for force majeure delay (as
described in Section 27.4 of the Office Lease), then, Tenant may, at Tenant’s
option, elect by written notice (which notice shall be sent no later than
fifteen (15) days after the Outside Delivery Date) to Landlord, to terminate its
obligation to lease the Expansion Premises, in which case Tenant shall make a
concurrent election in such notice either (A) to terminate the extension
provided for in Section 3 below, in which case the Lease Term shall
automatically be extended (at the Base Rent and other terms applicable to the
Existing Premises at the end of the Lease Term) through an expiration date that
is twelve (12) months from the date of such notice in order to permit Tenant
sufficient time to find substitute premises and to permit Landlord sufficient
time to find a replacement tenant; or (B) to recognize the extension of the
Lease Term provided for in Section 3 below with respect to the Existing Premises
only, in which case, notwithstanding anything to the contrary contained in this
Second Amendment, the New Term Rent Commencement Date for the Existing Premises
shall be November 1, 2013, and the Lease Term shall be extended for a period of
sixty-six (66) months, at the Annual Rental Rate per Rentable Square Foot
provided herein, with a 2014 Base Year for Operating Expenses.  If Tenant elects
to terminate its obligations to lease the Expansion Premises, but fails to elect
either option (A) or (B) in the immediately preceding sentence, then Tenant
shall be deemed to have elected option (B).  If Tenant elects to terminate its
obligation to lease the Expansion Premises and elects to extend the Lease Term
with respect to the Existing Premises pursuant to option (A) or (B), then this
Section 2 (as it relates to the extension of the Lease Term for the applicable
period), Section 4.2 (as it relates to the annual Base Rent per rentable square
foot of the Existing Premises upon the extension of the Lease Term pursuant to
option (B)), or Sections 4.2 and 4.3 if rent abatement applies, and Sections
5.1, 7, 8, 9, 11, 15, 18, 19, 20, 22, and 23, and no other provisions of this
Second Amendment, shall be effective during the Lease Term, as so extended.

 

2

--------------------------------------------------------------------------------


 

2.1                               Remeasurement of the Existing Premises. 
Notwithstanding anything to the contrary set forth in the Office Lease, the
First Amendment, or this Second Amendment, Landlord and Tenant acknowledge and
agree that Landlord has remeasured the Building and that, according to such
remeasurement, (a) Suite 100, which includes the basement/lower level, contains
30,181 (not 23,362) rentable square feet (i.e., the basement/lower level
contains 18,883 rentable square feet and the first floor contains 11,298
rentable square feet), (b) Suite 200 contains 31,834 (not 34,167) rentable
square feet, and therefore (c) the Existing Premises contains 62,015 (not
57,529) rentable square feet.  Landlord and Tenant hereby stipulate and agree
that the rentable square feet of the Existing Premises is as set forth in this
Section 2.1 and the rentable square feet of Suite 300, which includes the
Penthouse, is as set forth in Recital B above.  Accordingly, Landlord and Tenant
hereby acknowledge and agree that upon delivery of the Expansion Premises to
Tenant, the addition of the Expansion Premises to the Existing Premises shall
increase the stipulated size of the Premises to a total of 95,008 rentable
square feet of space, consisting of 32,993 rentable square feet constituting the
Expansion Premises (Suite 300) and 62,015 rentable square feet of space
constituting the Existing Premises (Suites 100 and 200).  Further, Landlord and
Tenant hereby acknowledge that as of the Delivery Date, Tenant will be leasing
all of the rentable area in the Building.  At any time after the Delivery Date,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit D,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within five (5) business days
after receipt thereof.

 

2.2                               Expansion Premises Wiring.  Notwithstanding
any right Landlord may have to require the Existing Expansion Premises Tenant to
remove the existing network wiring in the Expansion Premises (the “Expansion
Premises Wiring”), Tenant may, upon written notice to Landlord, which shall in
no event be given later than January 1, 2013, request that the Expansion
Premises Wiring remain in the Expansion Premises, and upon receipt of such
notice, Landlord will not require the Existing Expansion Premises Tenant to
remove the Expansion Premises Wiring.  If Tenant provides the written notice set
forth in the preceding sentence requesting that the Expansion Premises Wiring
remain in the Expansion Premises, then the Expansion Premises Wiring will be
deemed, for purposes of the Lease, to have been installed by Tenant (and shall
constitute Telecommunications Equipment) and shall be subject to Tenant’s
obligations under Section 26 of the Office Lease.  Notwithstanding any term or
provision to the contrary contained herein, in the event the Existing Expansion
Premises Tenant nevertheless removes the Expansion Premises Wiring, Landlord
shall have no liability whatsoever to Tenant in connection with this
Section 2.2.

 

3.                                      Extension of Lease Term; New Term. 
Subject to Tenant’s rights under Section 2 above, in the event that the
Expansion Premises is not delivered by the Outside Delivery Date, the Lease
Term, which is currently scheduled to expire on October 31, 2013, is hereby
extended on the terms and conditions set forth in this Second Amendment, and
shall expire on the “New Term Expiration Date” (as defined below), unless sooner
terminated as provided in the Lease, as hereby amended.  The “New Term
Expiration Date” shall mean the last day of the sixty-sixth (66th) full calendar
month following the New Term Rent Commencement Date.  By way of example only, if
the New Term Rent Commencement Date occurred on September 1, 2013, then the New
Term Expiration Date would be February 28, 2019, and the New Term would consist
of sixty-six (66) “New Term Lease Months” (as defined below); and if the New
Term Rent Commencement Date occurred on September 15, 2013, then

 

3

--------------------------------------------------------------------------------


 

the New Term Expiration Date would be March 31, 2019, and the New Term would
consist of sixty-seven (67) New Term Lease Months.  Tenant’s obligation to pay
Rent with respect to the Expansion Premises shall commence on that date which is
ninety (90) days after the Delivery Date (the “New Term Rent Commencement
Date”), as such date may be extended pursuant to Section 4.4 of the “Work
Letter” attached hereto as Exhibit B, subject to Section 4.3 of this Second
Amendment, and shall expire on the New Term Expiration Date, unless sooner
terminated as provided in the Lease, as hereby amended.  Notwithstanding any
term or provision in the Lease to the contrary, but subject to Tenant’s rights
under Section 2 above, in the event that the Expansion Premises is not delivered
by the Outside Delivery Date, effective as of the date of this Second Amendment,
unless the context requires otherwise, any reference in the Lease or this Second
Amendment to the “Lease Term” or the “Term” shall refer to the Lease Term as
extended through the New Term Expiration Date, and any references in the Lease
to the “Expiration Date” shall refer to the New Term Expiration Date.  The
period commencing on the New Term Rent Commencement Date and ending on the New
Term Expiration Date shall be referred to herein as the “New Term.”  For
purposes of this Second Amendment, the term “New Term Lease Month” shall mean
each succeeding calendar month during the Term, as extended hereby; provided
that the first New Term Lease Month shall commence on the New Term Rent
Commencement Date and shall end on the last day of the calendar month in which
the New Term Rent Commencement Date occurs and that the last New Term Lease
Month shall expire on the New Term Expiration Date.

 

4.                                      Base Rent.

 

4.1                               Base Rent for the Existing Premises.  Prior to
the New Term Rent Commencement Date, Tenant shall continue to pay Base Rent for
the Existing Premises at the rate currently provided under Section 4.1 of the
First Amendment (it being understood that, if the New Term Rent Commencement
Date occurs after November 1, 2013, then Tenant shall continue to pay Base Rent
for the Existing Premises at the rate of $206,145.58 per month for the period
commencing on November 1, 2013 through the day immediately preceding the New
Term Rent Commencement Date).

 

4.2                               Base Rent for the Premises.  Commencing on the
New Term Rent Commencement Date and continuing throughout the New Term, Tenant
shall pay to Landlord monthly installments of Base Rent for the entire Premises
(i.e., the Existing Premises and the Expansion Premises) as follows:

 

4

--------------------------------------------------------------------------------


 

Period During
New Term

 

Annual
Base Rent

 

Monthly
Installment
of Base Rent

 

Annual
Rental Rate
per Rentable
Square Foot

 

 

 

 

 

 

 

 

 

New Term Rent Commencement Date — the last day of the full calendar month that
is New Term Lease Month 12*

 

$

5,510,464.00

◊

$

459,205.34

◊

$

58.00

 

 

 

 

 

 

 

 

 

The first (1st) day of the full calendar month that is New Term Lease Month 13 —
the last day of the full calendar month that is New Term Lease Month 24

 

$

5,675,777.92

 

$

472,981.49

 

$

59.74

 

 

 

 

 

 

 

 

 

The first (1st) day of the full calendar month that is New Term Lease Month 25 —
the last day of the full calendar month that is New Term Lease Month 36

 

$

5,845,842.24

 

$

487,153.52

 

$

61.53

 

 

 

 

 

 

 

 

 

The first (1st) day of the full calendar month that is New Term Lease Month 37 —
the last day of the full calendar month that is New Term Lease Month 48

 

$

6,021,607.04

 

$

501,800.59

 

$

63.38

 

 

 

 

 

 

 

 

 

The first (1st) day of the full calendar month that is New Term Lease Month 49 —
the last day of the full calendar month that is New Term Lease Month 60

 

$

6,202,122.24

 

$

516,843.52

 

$

65.28

 

 

 

 

 

 

 

 

 

The first (1st) day of the full calendar month that is New Term Lease Month 61 —
the New Term Expiration Date

 

$

6,388,337.92

 

$

532,361.49

 

$

67.24

 

 

--------------------------------------------------------------------------------

*                 The initial Annual Installment of Base Rent was calculated by
multiplying the initial Annual Rental Rate per Rentable Square Foot by the
number of rentable square feet of space in the Premises, and the Monthly
Installment of Base Rent was calculated by dividing the corresponding Annual
Installment of Base Rent by twelve (12).  In all subsequent Base Rent payment
periods during the New Term commencing on the first (1st) day of the full
calendar month that is New Term Lease Month 13, the calculation of Annual Base
Rent (and Monthly Installment of Base Rent) reflects an annual increase of three
percent (3%).

 

◊                  Subject to the terms set forth in Section 4.3 below, the Base
Rent attributable to the four (4) month period commencing on the first (1st) day
of the first (1st) full calendar month of the New Term and ending on the last
day of the fourth (4th) full calendar month of the New Term shall be abated.

 

**          The amounts identified in the column entitled “Annual Rental Rate
per Rentable Square Foot” are estimates and are provided for informational
purposes only.

 

4.3                               Rent Abatement.  Notwithstanding anything to
the contrary contained in Section 4.2, above, provided that no Event of Default
(as defined in Section 15.1 of the Office Lease) shall occur during the first
four (4) full calendar months of the New Term, then during the first four
(4) full calendar months of the New Term (i.e., four (4) full calendar months
following the occurrence of the New Term Rent Commencement Date herein, the “New
Rent Abatement Period”), Tenant shall not be obligated to pay any Base Rent
otherwise attributable to the entire Premises during such New Rent Abatement
Period.  If an Event of Default shall occur during such New Rent Abatement
Period, Tenant shall not be entitled to any abatement of Base Rent in

 

5

--------------------------------------------------------------------------------


 

connection with the Premises during any part of the New Rent Abatement Period
occurring after such Event of Default occurs.

 

5.                                      Property Tax and Operating Expense and
Direct Reimbursement Payments Adjustment.  Prior to the New Term Rent
Commencement Date, Tenant shall continue to pay the Property Tax and Operating
Expense and Direct Reimbursement Payments Adjustment in connection with the
Existing Premises in accordance with the terms of the Lease.  Commencing on the
New Term Rent Commencement Date, Tenant shall pay the Property Tax and Operating
Expense and Direct Reimbursement Payments Adjustment in connection with the
entire Premises in accordance with the terms of the Lease, provided that for
purposes of calculating the Property Tax and Operating Expense and Direct
Reimbursement Payments Adjustment for the Premises during the New Term,
(a) Tenant’s Percentage Share shall be 100%, and (b) the Base Year shall be the
calendar year 2014.

 

5.1                               Landlord and Tenant hereby acknowledge and
agree that first sentence of Section 4.1(A) of the Office Lease is deleted and
replaced with the following:

 

“‘Property Taxes’ shall mean the aggregate amount of all real estate taxes,
assessments (whether they be general or special), sewer rents and charges,
transit taxes, taxes based upon the receipt of rent (including, without
limitation, gross receipt taxes, occupancy taxes, rent taxes and any other taxes
or assessments o Landlord’s gross receipts or rentable income) and any other
federal, state or local government charge, general, special or extraordinary
(but not including income or franchise taxes, capital stock, inheritance,
estate, gift, or other ad valorem taxes, except as expressly provided
hereinabove), which Landlord shall pay or become obligated to pay in connection
with the Building or any part thereof.”

 

6.                                      Alterations.  Landlord and Tenant hereby
acknowledge and agree that last sentence of Section 9.1 of the Office Lease, the
words “Twenty-Five Thousand Dollars ($25,000.00) are hereby deleted and replaced
with the “One Hundred Thousand and 00/100 Dollars ($100,000.00).”

 

7.                                      Casualty.  Landlord and Tenant hereby
acknowledge and agree that the following is hereby added at the end of
Section 11.2 of the Office Lease:

 

“In the event Landlord elects to make the repairs, Landlord, within sixty (60)
days after the occurrence of any damage that renders the Premises unfit for
occupancy, shall cause to be delivered to Tenant an estimate, prepared by a
qualified, independent, experienced and reputable architect, of the number of
days, measured from the date of the casualty, that will be required for Landlord
to complete Landlord’s restoration work (the “Repair Estimate”).  If Landlord
does not elect to terminate the Lease pursuant to Landlord’s termination right
as provided above, and either (A) the repairs cannot, in the reasonable opinion
of Landlord, be completed within three hundred sixty (360) days after being
commenced, or (B) the repairs are not actually completed within sixty (60) days
after the period

 

6

--------------------------------------------------------------------------------


 

of time set forth in the Repair Estimate (subject to extension for delays caused
by Force Majeure and delays caused by Tenant), Tenant shall have the right to
terminate this Lease during the first five (5) business days of each calendar
month following the end of such period until such time as the repairs are
complete, by notice to Landlord (the “Damage Termination Notice”), effective as
of a date set forth in the Damage Termination Notice (the “Damage Termination
Date”), which Damage Termination Date shall not be less than ten (10) business
days following the end of each such month.  Notwithstanding the foregoing, if
Tenant delivers a Damage Termination Notice to Landlord, then Landlord shall
have the right to suspend the occurrence of the Damage Termination Date for a
period ending thirty (30) days after the Damage Termination Date set forth in
the Damage Termination Notice by delivering to Tenant, within five (5) business
days of Landlord’s receipt of the Damage Termination Notice, a certificate of
Landlord’s contractor responsible for the repair of the damage certifying that
it is such contractor’s good faith judgment that the repairs shall be
substantially completed within thirty (30) days after the Damage Termination
Date.  If repairs shall be substantially completed prior to the expiration of
such thirty (30) day period, then the Damage Termination Notice shall be of no
force or effect, but if the repairs shall not be substantially completed within
such thirty (30) day period, then this Lease shall terminate upon the expiration
of such thirty-day period.”

 

8.                                      Assignment and Subletting.

 

8.1                               Section 14.3 of the Office Lease is hereby
deleted in its entirety and replaced with the following:

 

“Landlord’s Recapture Rights.  At any time within twenty (20) days after
Landlord’s receipt of all (but not less than all) of the information and
documents described in Section 14.2 above, Landlord may, at its option by
written notice to Tenant, elect any of the following applicable options:  (a) if
the proposed Transfer would be a Triggering Sublease (as defined below), then
Landlord may (i) sublease the Triggering Sublease Space only (but not any
portion of the Premises then sublet by Tenant pursuant to a prior sublease) upon
the same terms as those offered to the proposed subtenant, or (ii) terminate the
Lease (as the same may have been amended) as to the Triggering Sublease Space
only;  or (b) if the proposed Transfer would be an assignment of the Lease (as
amended), then Landlord may (I) take an assignment of the Lease (as amended)
upon the same terms as those offered to the proposed assignee, or (II) terminate
the Lease (as amended) in its entirety; provided that, if the Lease (as amended)
is terminated as to less than the entire Premises, then the Rent payable under
the Lease (as amended) would be proportionately adjusted to reflect such partial
termination.  As used herein, a “Triggering Sublease” shall mean and refer to a
sublease of either the entire Premises

 

7

--------------------------------------------------------------------------------


 

or a portion of the Premises that terminates within the last twelve months of
the Lease Term (or Option Term, as applicable), which, when considered in the
aggregate with all other then subleased space, would result in the sublease of
(w) at least eighty percent (80%) of the rentable square feet of Suite 100,
(x) at least eighty percent (80%) of the rentable square feet of Suite 200, or
(y) at least eighty percent (80%) of the rentable square feet of Suite 300.  The
portion of the Premises that is the subject of a Triggering Sublease is referred
to herein as the “Triggering Sublease Space.”

 

8.2                               The following is added as Section 14.9 of the
Office Lease:

 

“Notwithstanding anything to the contrary in this Article XIV, in no event will
any transaction whereby Tenant’s shares shall change hands on a recognized
public exchange result in a “Transfer” for the purposes of this Article XIV.”

 

9.                                      Confidentiality.  Landlord and Tenant
hereby acknowledge and agree that the following is hereby added at the end of
Section 27.25 of the Office Lease:

 

“Nothing contained in this provision will be deemed to prohibit disclosure of
this Lease by Tenant in any public filing required under the securities laws as
a result of Tenant being a publicly traded company, including, without
limitation any provision of law or regulation that may exist under securities or
other laws applicable to Tenant that require that Tenant disclose the Lease as a
“material agreement” to which Tenant is a party.”

 

10.                               Improvements.  Subject to Landlord’s ongoing
repair and maintenance obligations under the Lease, Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Expansion Premises or of the Existing Premises, other than on
the terms provided in the Work Letter.  Tenant shall accept the Expansion
Premises and continue to accept the Existing Premises in their presently
existing “as-is” condition, subject only to (a) any obligations of Landlord
under the Lease, as amended, with respect to the Base Building, and
(b) Landlord’s obligation to fund certain Improvements to the Expansion Premises
and Existing Premises subject to the Lease, as amended.

 

11.                               Broker.  Landlord and Tenant hereby warrant to
each other that they have had no dealings with any real estate broker or agent
in connection with the negotiation of this Second Amendment other than Cushman &
Wakefield of California, Inc., representing Landlord, and Colliers
International, representing Tenant (collectively, the “Brokers”), and that they
know of no real estate broker or agent who is entitled to a commission in
connection with this Second Amendment.  Each party agrees to indemnify and
defend the other party against and hold the other party harmless from any and
all claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation claimed against the
beneficiary of the indemnity alleged to arise from or on account of the
indemnifying party’s dealings with any real

 

8

--------------------------------------------------------------------------------


 

estate broker or agent other than the Brokers.  The terms of this Section 11
shall survive the expiration or earlier termination of the Lease (as amended
hereby).

 

12.                               Parking.

 

12.1                        In General.  Section 1.16 of the Office Lease and
Section 8 of the First Amendment are hereby amended to provide that effective as
of the Delivery Date and continuing throughout the New Term, Tenant shall be
entitled to rent a total of up to One Hundred (100) unreserved parking passes in
the Building parking facility on the terms set forth in Section 27.26 of the
Office Lease.  Tenant may change the number of unreserved parking passes rented
upon sixty (60) days prior written notice to Landlord, provided that in no event
shall Tenant be entitled to rent more than One Hundred (100) unreserved valet
parking passes.

 

12.2                        Bicycle Parking.  Landlord acknowledges that Tenant
may use the portion of the Premises designated in Exhibit F (“Bicycle Parking
Area”) for, among other things, bicycle parking.  Except in the event of an
emergency, Landlord shall provide Tenant with reasonable access to the Bicycle
Parking Area at all times during the Lease Term, as extended.

 

9

--------------------------------------------------------------------------------


 

12.3                        Building’s Parking Facility.  It is contemplated
that, at some time during the Lease Term, as hereby extended, Landlord and
Tenant may (but neither shall be obligated to) enter into a separate written
agreement (a “Parking Agreement”) pursuant to which Tenant would lease and
operate the entirety of the Building’s parking facility, subject to and upon the
terms and conditions negotiated by Landlord and Tenant and set forth in such
Parking Agreement.  In the event Landlord and Tenant execute such Parking
Agreement, then the terms and conditions of this Section 12, Section 8 of the
First Amendment, and Section 27.26 of the Office Lease would be superseded by
the terms and conditions of such Parking Agreement with respect to the rights
and obligations of both Landlord and Tenant in connection with the Building’s
parking facility.

 

13.                               After Hours Charge.  Landlord and Tenant
hereby acknowledge and agree that the last sentence of Section 7.1(B) is deleted
and replaced with the following:

 

“As of the New Term Rent Commencement Date, the hourly cost for HVAC supplied
after Building Hours is Thirty-Five and 00/100 Dollars ($35.00) per hour.”

 

14.                               Signage.

 

14.1                        Main Lobby Building Signage.  Subject to Landlord’s
prior written approval, in its sole discretion, and provided such sign is in
keeping with the quality, design and style of the Building, Tenant, at its sole
cost and expense, may install, maintain, replace and/or repair its custom
signage in the main lobby of the Building (the “Lobby Signage”).

 

14.2                        External Signage.  Tenant shall be entitled, at
Tenant’s sole cost and expense, to install, maintain, replace and/or repair
certain signage on the exterior of the Building (the “Exterior Signage”).  All
aspects of the Exterior Signage, including, but not limited to, quality, design,
color, style, lighting, size and specifications, as applicable, shall be
(i) subject to Landlord’s prior written approval, in Landlord’s reasonable
discretion, (ii) subject to Tenant obtaining the necessary government approval
to construct the Exterior Signage, and (iii) in compliance with all applicable
governmental laws, ordinances, rules, regulations, codes and approvals.  In
connection with Section 14.2(ii), Landlord approves of the Exterior Signage as
designated in Exhibit G (the “Landlord Approved Exterior Signage”).
Consequently, Tenant shall be responsible, at its sole cost and expense, for
obtaining all governmental approvals for Tenant’s Exterior Signage and shall
provide written notice to Landlord of all hearings and meetings with any
applicable governmental authority regarding Tenant’s applications or requests
for governmental approvals not later than five (5) business days prior thereto. 
Subject to the foregoing, upon request by Tenant from time to time, Landlord
agrees (at no cost to Landlord) to reasonably cooperate with Tenant in
connection with Tenant’s efforts to obtain all governmental approvals for
Tenant’s Exterior Signage.  The rights contained in this Section 14.2 with
respect to Tenant’s Exterior Signage shall be personal to the original Tenant
named herein (the “Original Tenant”) and may only be exercised by the Original
Tenant or a Permitted Transferee.

 

10

--------------------------------------------------------------------------------


 

14.3                        Permitted Transferee’s Signs.  If the Lease is
assigned to a Permitted Transferee, Tenant may change Tenant’s Exterior Signage
to reflect the identity of Tenant’s successor, provided any replacement Lobby
Signage and Exterior Signage shall be subject to Landlord’s approval, as
provided herein.

 

14.4                        Removal of Signage.  Upon the expiration or earlier
termination of the Lease, as amended, Tenant shall, at Tenant’s sole cost and
expense, remove Tenant’s Lobby Signage and Exterior Signage from the Building
and repair any damage resulting therefrom.  If Tenant fails to remove its Lobby
Signage and/or Exterior Signage or repair such damage prior to the expiration or
earlier termination of the Lease, as amended, Landlord may, but need not, do so
with no liability to Tenant, and Tenant shall pay Landlord the cost thereof upon
demand.

 

15.                               Right of First Offer.  The right of first
offer set forth in Section 10 of the First Amendment is hereby deleted and
without further force and effect.

 

16.                               Option Terms.

 

16.1                        Option Right.  Landlord hereby grants the Original
Tenant two (2) options to extend the Lease Term for the entire Premises by a
period of five (5) years (each an “Option Term”).  Such option shall be
exercisable only by “Notice” (as that term is defined in Article XXIV of the
Office Lease) delivered by Tenant to Landlord as provided below, provided that,
as of the date of delivery of such Notice, (i) Tenant is not then in default
under the Lease, as amended (beyond the applicable notice and cure periods),
(ii) Tenant has not been in default under the Lease, as amended (beyond the
applicable notice and cure periods), more than once during the prior twelve (12)
month period, (iii) Tenant has not been in default under the Lease, as amended
(beyond the applicable notice and cure periods), more than three (3) times
during the New Term, (iv) “Tenant's Working Capital” (as defined below) is no
less than Seven Million and 00/100 Dollars ($7,000,000.00), as shown on
“Tenant's Current Financial Statement” (as defined below); and (v) Tenant's cash
and cash equivalents are equal to or greater than Twenty Million and 00/100
Dollars ($20,000,000.00) as shown on Tenant's Current Financial Statement.  For
the purposes of this Second Amendment, Tenant's Working Capital shall be defined
as Tenant's current assets less current liabilities (excluding deferred revenue)
(“Tenant's Working Capital”) as shown on Tenant's Current Financial Statement. 
For the purposes of this Second Amendment, Tenant's Current Financial Statement
shall be defined as Tenant's most recent quarterly financial statements as filed
with the U.S. Securities and Exchange Commission (or, if Tenant is not subject
to or current with the reporting obligations under the Securities Exchange Act
of 1934, then which financial statements shall relate to the period ending not
more than 6 months prior to the date of determination, shall be prepared in
accordance with generally accepted accounting principles, consistently applied,
in a manner consistent with past practices) (“Tenant's Current Financial
Statement”).  Upon the proper exercise of such option to extend, and provided
that, as of the end of the then applicable Lease Term, (A) Tenant is not in
default under the Lease, as amended (beyond the applicable notice and cure
periods), (B) Tenant has not been in default under the Lease, as amended (beyond
the applicable notice and cure periods) more than once during the prior twelve
(12) month period, (C) Tenant has not been in default under the Lease, as
amended (beyond the applicable notice and cure periods) more than three
(3) times during the then applicable Lease Term, (D) Tenant’s Working Capital is
no less than Seven Million and 00/100 Dollars ($7,000,000.00), as shown on
Tenant's Current Financial Statement; and (E) Tenant's cash and cash equivalents
are equal to or greater than Twenty Million and 00/100 Dollars ($20,000,000.00),
as shown on Tenant's Current Financial Statement, then the then applicable Lease
Term, as it applies to the entire Premises, shall be extended for a period of
five (5) years.  The rights contained in this Section 16 shall only be exercised
by the Original Tenant or its Permitted Transferee (and not any other assignee,
sublessee or other transferee of the Original Tenant’s interest in the Lease) so
long as the Original Tenant or its Permitted Transferee is in occupancy of at
least two (2) full floors of the Premises, whether or not such floors are
contiguous (in other words, the Original Tenant or its Permitted Transferee
shall be in occupancy of at least: (i) all of the rentable square feet of Suites
100 and 200; (ii) all of the rentable square feet of Suites 100 and 300; or
(iii) all of the rentable square feet of Suites 200 and 300).

 

16.2                        Option Rent.  The Rent payable by Tenant during the
applicable Option Term (the “Option Rent”) shall be equal to the “Market Rent,”
as that term is defined in, and

 

11

--------------------------------------------------------------------------------


 

determined pursuant to, Exhibit C attached hereto; provided, however, that the
Option Rent for each Lease Year during the Option Term, shall be equal to the
amount set forth on a “Market Rate Schedule,” as that term is defined below. 
The “Market Rate Schedule” shall be derived from the Market Rent for the Option
Term as determined pursuant to Exhibit C, attached hereto, as follows:  (i) the
Option Rent for the first Lease Year of the Option Term (“First Year Option
Rent”) shall be equal to the sum of (a) the Market Rent, as determined pursuant
to Exhibit C (which shall be inclusive of an adjustment for any Renewal
Allowance to be provided to Tenant, as more particularly detailed in Section 3
of Exhibit C to this Second Amendment, but which the parties acknowledge will
otherwise have been calculated on a “NNN” basis), and (b) the amount of Property
Taxes and Operating Expenses applicable to the Premises, as reasonably
determined by Landlord consistent with the other provisions of the Lease, as
amended, for the calendar year in which the Option Term commences; provided,
however, during each Option Term, the Base Year shall be reset to the calendar
year during which the Option Term commences, and (ii) the Option Rent for each
subsequent Lease Year shall increase annually over the First Year Option Rent as
determined to be consistent with annual increases for Comparable Transactions.

 

16.3                        Exercise of Option.  The option contained in this
Section 16 shall be exercised by Tenant, if at all, only in the manner set forth
in this Section 16.  Tenant shall deliver notice (the “Exercise Notice”) to
Landlord not more than fifteen (15) months nor less than twelve (12) months
prior to the then scheduled expiration of the Lease Term, stating that Tenant is
exercising its option.  Concurrently with such Exercise Notice, Tenant shall
deliver to Landlord Tenant’s calculation of the Market Rent (the “Tenant’s
Option Rent Calculation”).  Landlord shall deliver notice (the “Landlord
Response Notice”) to Tenant on or before the date which is thirty (30) days
after Landlord’s receipt of the Exercise Notice and Tenant’s Option Rent
Calculation (the “Landlord Response Date”), stating that (A) Landlord is
accepting Tenant’s Option Rent Calculation as the Market Rent, or (B) rejecting
Tenant’s Option Rent Calculation and setting forth Landlord’s calculation of the
Market Rent (the “Landlord’s Option Rent Calculation”).  Within
ten (10) business days of its receipt of the Landlord Response Notice, Tenant
may, at its option, accept the Market Rent contained in the Landlord’s Option
Rent Calculation.  If Tenant does not affirmatively accept or Tenant rejects the
Market Rent specified in the Landlord’s Option Rent Calculation, the parties
shall follow the procedure set forth in Section 16.4 below, and the Market Rent
shall be determined in accordance with the terms of Section 16.4 below.

 

16.4                        Determination of Market Rent.  In the event Tenant
objects or is deemed to have objected to the Market Rent, Landlord and Tenant
shall attempt to agree upon the Market Rent using reasonable good-faith
efforts.  If Landlord and Tenant fail to reach agreement within sixty (60) days
following Tenant’s objection or deemed objection to the Landlord’s Option Rent
Calculation (the “Outside Agreement Date”), then, the Option Rent shall be
determined by arbitration pursuant to the terms of this Section 16.4.  Each
party shall make a separate determination of the Option Rent, within ten
(10) days following the Outside Agreement Date, in such detail as such party
shall deem appropriate, and such determinations shall be transmitted to the
other party and submitted to arbitration in accordance with Section 16.4.1
through Section 16.4.4, below.  If a party fails to deliver such determination
of Option Rent within the period set forth above, then the other party’s
determination of Option Rent shall control and there shall be no reason to
proceed with arbitration pursuant to this Section 16.4.

 

12

--------------------------------------------------------------------------------


 

16.4.1              Landlord and Tenant shall each appoint one (1) arbitrator
who shall by profession be a MAI appraiser, real estate broker, or real estate
lawyer who shall have been active over the five (5) year period ending on the
date of such appointment in the appraising and/or leasing of first class office
properties in the vicinity of the Building.  The determination of the
arbitrators shall be limited solely to the issue area of whether Landlord’s or
Tenant’s submitted Option Rent is the closest to the actual Option Rent as
determined by the arbitrators, taking into account the requirements of
Section 16.2 of this Second Amendment.  Each such arbitrator shall be appointed
within fifteen (15) days after the Outside Agreement Date.  Landlord and Tenant
may consult with their selected arbitrators prior to appointment and may select
an arbitrator who is favorable to their respective positions (including an
arbitrator who has previously represented Landlord and/or Tenant, as
applicable).  The arbitrators so selected by Landlord and Tenant shall be deemed
“Advocate Arbitrators.”

 

16.4.2              The two Advocate Arbitrators so appointed shall be
specifically required pursuant to an engagement letter within ten (10) days of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator (“Neutral Arbitrator”) who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators except that (i) neither the Landlord or Tenant or either parties’
Advocate Arbitrator may, directly, or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance, and (ii) the Neutral
Arbitrator cannot be someone who has represented Landlord and/or Tenant during
the five (5) year period prior to such appointment.  The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord’s
counsel and Tenant’s counsel.

 

16.4.3              Within ten (10) days following the appointment of the
Arbitrator, Landlord and Tenant shall enter into an arbitration agreement (the
“Arbitration Agreement”) which shall set forth the following:

 

16.4.3.1                            Each of Landlord’s and Tenant’s best and
final and binding determination of the Option Rent exchanged by the parties
pursuant to Section 16.4, above;

 

16.4.3.2                            An agreement to be signed by the Neutral
Arbitrator, the form of which agreement shall be attached as an exhibit to the
Arbitration Agreement, whereby the Neutral Arbitrator shall agree to undertake
the arbitration and render a decision in accordance with the terms of this
Second Amendment, as modified by the Arbitration Agreement, and shall require
the Neutral Arbitrator to demonstrate to the reasonable satisfaction of the
parties that the Neutral Arbitrator has no conflicts of interest with either
Landlord or Tenant;

 

16.4.3.3                            Instructions to be followed by the Neutral
Arbitrator when conducting such arbitration;

 

16.4.3.4                            That Landlord and Tenant shall each have the
right to submit to the Neutral Arbitrator (with a copy to the other party), on
or before the date that occurs fifteen (15) days following the appointment of
the Neutral Arbitrator, an advocate statement (and any other information such
party deems relevant) prepared by or on behalf of Landlord or

 

13

--------------------------------------------------------------------------------


 

Tenant, as the case may be, in support of Landlord’s or Tenant’s respective
determination of Option Rent (the “Briefs”);

 

16.4.3.5                            That within five (5) business days following
the exchange of Briefs, Landlord and Tenant shall each have the right to provide
the Neutral Arbitrator (with a copy to the other party) with a written rebuttal
to the other party’s Brief (the “First Rebuttals”); provided, however, such
First Rebuttals shall be limited to the facts and arguments raised in the other
party’s Brief and shall identify clearly which argument or fact of the other
party’s Brief is intended to be rebutted;

 

16.4.3.6                            That within five (5) business days following
the parties’ receipt of each other’s First Rebuttal, Landlord and Tenant, as
applicable, shall each have the right to provide the Neutral Arbitrator (with a
copy to the other party) with a written rebuttal to the other party’s First
Rebuttal (the “Second Rebuttals”); provided, however, such Second Rebuttals
shall be limited to the facts and arguments raised in the other party’s First
Rebuttal and shall identify clearly which argument or fact of the other party’s
First Rebuttal is intended to be rebutted;

 

16.4.3.7                            The date, time and location of the
arbitration, which shall be mutually and reasonably agreed upon by Landlord and
Tenant, taking into consideration the schedules of the Neutral Arbitrator, the
Advocate Arbitrators, Landlord and Tenant, and each party’s applicable
consultants, which date shall in any event be within forty-five (45) days
following the appointment of the Neutral Arbitrator;

 

16.4.3.8                            That no discovery shall take place in
connection with the arbitration, other than to verify the factual information
that is presented by Landlord or Tenant;

 

16.4.3.9                            That the Neutral Arbitrator shall not be
allowed to undertake an independent investigation or consider any factual
information other than presented by Landlord or Tenant, except that the Neutral
Arbitrator shall be permitted to visit the Building and the buildings containing
the Comparable Transactions;

 

16.4.3.10                     The specific persons that shall be allowed to
attend the arbitration;

 

16.4.3.11                     Tenant shall have the right to present oral
arguments to the Neutral Arbitrator at the arbitration for a period of time not
to exceed three (3) hours (“Tenant’s Initial Statement”);

 

16.4.3.12                     Following Tenant’s Initial Statement, Landlord
shall have the right to present oral arguments to the Neutral Arbitrator at the
arbitration for a period of time not to exceed three (3) hours (“Landlord’s
Initial Statement”);

 

16.4.3.13                     Following Landlord’s Initial Statement, Tenant
shall have up to two (2) additional hours to present additional arguments and/or
to rebut the arguments of Tenant (“Tenant’s Rebuttal Statement”);

 

14

--------------------------------------------------------------------------------


 

16.4.3.14                     Following Tenant’s Rebuttal Statement, Landlord
shall have up to two (2) additional hours to present additional arguments and/or
to rebut the arguments of Tenant (“Landlord’s Rebuttal Statement”);

 

16.4.3.15                     That, not later than ten (10) days after the date
of the arbitration, the Neutral Arbitrator shall render a decision (the
“Ruling”) indicating whether Landlord’s or Tenant’s submitted Option Rent is
closer to the Option Rent;

 

16.4.3.16                     That following notification of the Ruling,
Landlord’s or Tenant’s submitted Option Rent determination, whichever is
selected by the Neutral Arbitrator as being closer to the Option Rent shall
become the then applicable Option Rent;

 

16.4.3.17                     That the decision of the Neutral Arbitrator shall
be binding on Landlord and Tenant; and

 

16.4.3.18                     If a date by which an event described in
Section 16.4.3, above, is to occur falls on a weekend or a holiday, the date
shall be deemed to be the next business day.

 

16.4.4              In the event that the Option Rent shall not have been
determined pursuant to the terms hereof prior to the commencement of the Option
Term, Tenant shall be required to pay the Option Rent, initially provided by
Landlord to Tenant, and upon the final determination of the Option Rent, the
payments made by Tenant shall be reconciled with the actual amounts due, and the
appropriate party shall make any corresponding payment to the other party.

 

17.                               Dogs.

 

17.1                        In General.  Subject to the provisions of this
Section 17, and such additional reasonable rules and regulations as may be
promulgated by Landlord from time to time, provided that Tenant continues to
lease all of the rentable area in the Building, Tenant shall be permitted to
bring a reasonable number of domesticated, fully-vaccinated, dogs into the
Building.  The afore-mentioned reasonable number of dogs shall, individually or
collectively, be referred to herein as the “Tenant’s Dogs.”  Tenant’s Dogs shall
be strictly controlled and supervised at all times by Tenant’s employees. 
Tenant’s Dogs must be on leashes while in any area of the Building or outside of
the Building, including, but not limited to, interior and exterior common area
of the Building.  Tenant’s Dogs shall not be brought to the Building in the
event such Tenant’s Dogs become ill or contract a disease that could potentially
threaten the health or wellbeing of any tenant or occupant of the Building
(which diseases may include, but shall not be limited to, rabies, leptospirosis
and lyme disease).  Further, Tenant shall enact commercially reasonable policies
such that any Tenant’s Dogs brought into the Building shall not be infested with
fleas.  Tenant shall not permit any objectionable dog related noises or odors to
emanate from the Premises, and in no event shall Tenant’s Dogs be at the
Building overnight or for any extended period of time.  Tenant’s Dogs shall not
bark excessively or otherwise create a nuisance at the Building.  All bodily
waste generated by Tenant’s Dogs in or about the Building shall be promptly
removed and disposed of in trash receptacles designated by Landlord, and any
areas of the Building affected by such waste shall be cleaned and otherwise
sanitized to a condition

 

15

--------------------------------------------------------------------------------


 

consistent with Landlord’s commercially reasonable standards applicable
thereto.  Tenant’s Dogs shall not be permitted to enter the Building if Tenant’s
Dogs previously exhibited dangerously aggressive behavior.  Tenant’s Dogs shall
not interfere with Landlord’s employees, agents, contractors, licensees,
invitees, or those having business in the Building.  Notwithstanding any
provision to the contrary contained in this Second Amendment, Landlord shall
have the unilateral right at any time to rescind Tenant’s right to have Tenant’s
Dogs in the Premises, if in Landlord’s good faith determination Tenant’s Dogs
are, in Landlord’s reasonable judgment, found to be a substantial nuisance to
the Building (for purposes hereof, Tenant’s Dog may found to be a “substantial
nuisance” if Tenant’s Dogs defecates in the Common Areas or damages or destroys
property in the Building).

 

17.2                        Costs and Expenses.  Tenant shall pay to Landlord,
within ten (10) business days after demand, all costs incurred or reasonably
anticipated to be incurred by Landlord in connection with Tenant’s Dogs presence
in the Building, including, but not limited to, insurance, janitorial, waste
disposal, landscaping, signage, repair, administrative, and legal costs and
expenses.

 

17.3                        Insurance; Indemnity.  Tenant shall cause the
insurance policies required to be maintained by Tenant pursuant to Article X of
the Office Lease (as amended in this Second Amendment by Section 21) to contain
specific coverage for any claims arising from or in connection with Tenant’s
Dogs in the Building, and Tenant shall provide Landlord with satisfactory
evidence of such coverage within three (3) business days after Tenant’s receipt
of a request therefor.  Without limiting the provisions of Article X of the
Office Lease, Tenant hereby agrees to protect, defend, indemnify and hold
Landlord and the other indemnitees, and each of them, harmless from and against
any and all claims arising from or connected in any way with Tenant’s Dogs in
the Building (except, with respect to any indemnitee, to the extent caused by
the negligence or willful misconduct of such indemnitee and not covered by the
insurance required to be carried by Tenant under this Second Amendment or except
to the extent such limitation on liability is prohibited), including (i) all
foreseeable and unforeseeable consequential damages, and (ii) any personal
injuries or property damage.  The foregoing indemnity shall survive the
expiration or earlier termination of the Lease (as amended).

 

17.4                        Rights Personal to Original Tenant.  Tenant’s right
to bring Tenant’s Dogs into the Premises pursuant to this Section 17 is personal
to the Original Tenant and any Permitted Transferee, and shall apply only so
long as Tenant or such Permitted Transferee leases all of the rentable area in
the Building.  If Tenant assigns the Lease to any party other than a Permitted
Transferee, then upon such assignment, the right to bring Tenant’s Dogs into the
Premises (or any portion thereof) shall simultaneously terminate and be of no
further force or effect.  If Tenant subleases more than twenty-five percent
(25%) of the Premises then the right to bring Tenant’s Dogs into the Premises
(or any portion thereof) shall terminate effective as of the date of any such
subleasing.

 

18.                               Rooftop Equipment.  In accordance with, and
subject to, the terms and conditions set forth in Article IX of the Office Lease
and this Section 18, Tenant shall have the right to use a reasonable amount and
configuration of space on the roof of the Building (“Telecommunications Space”)
in order to install and maintain, at Tenant’s sole cost and expense, one (1) or
more satellite dishes and/or antennae on the roof of the Building (and

 

16

--------------------------------------------------------------------------------


 

reasonable equipment and cabling related thereto), for receiving of broadcasts
(as opposed to the generation or transmission of any such broadcasts) and
receiving and generation of signals in connection with the business conducted by
Tenant from within the Premises (all such equipment is defined collectively as
the “Telecommunications Equipment”).  Landlord makes no representations or
warranties whatsoever with respect to the condition of the roof of the Building,
or the fitness or suitability of the roof of the Building for the installation,
maintenance and operation of the Telecommunications Equipment, including,
without limitation, with respect to the quality and clarity of any receptions
and transmissions to or from the Telecommunications Equipment and the presence
of any interference with such signals whether emanating from the Building or
otherwise.  The location, amount and configuration of the Telecommunications
Space and the physical appearance, the size, and the weight of the
Telecommunications Equipment shall be subject to Landlord’s reasonable approval,
the location of any such installation of the Telecommunications Equipment shall
be designated by Landlord subject to Tenant’s reasonable approval, and Landlord
may require Tenant to install screening around such Telecommunications
Equipment, at Tenant’s sole cost and expense, as reasonably required by
applicable laws or as reasonably required by Landlord to screen such
Telecommunications Equipment from view.  Tenant shall maintain such
Telecommunications Equipment, as applicable, at Tenant’s sole cost and expense. 
In the event Tenant elects to exercise its right to install the
Telecommunications Equipment, then Tenant shall give Landlord prior notice
thereof.  Tenant shall reimburse to Landlord the actual out of pocket costs
reasonably incurred by Landlord in approving such Telecommunications Equipment. 
Tenant shall remove such Telecommunications Equipment upon the expiration or
earlier termination of the Lease as amended, or, in the event Tenant no longer
occupies the Premises, then upon the termination of Tenant’s rights under this
Section 18, and shall return the affected portion of the rooftop and the
Building to the condition the rooftop and the Building would have been in had no
such Telecommunications Equipment been installed (reasonable wear and tear and
casualty excepted).  Such Telecommunications Equipment shall be installed
pursuant to plans and specifications approved by Landlord (specifically
including, without limitation, all mounting and waterproofing details), which
approval will not be unreasonably withheld, conditioned, or delayed. 
Notwithstanding any such review or approval by Landlord, Tenant shall remain
solely liable for any damage to any portion of the roof or roof membrane,
specifically including any penetrations, in connection with Tenant’s
installation, use, maintenance and/or repair of such Telecommunications
Equipment, and Landlord shall have no liability therewith.  Tenant shall obtain
any and all necessary government approval to install the Telecommunications
Equipment, and such Telecommunications Equipment shall, in all instances, comply
with applicable laws.  Tenant shall not be entitled to license its
Telecommunications Equipment to any unrelated third party, nor shall Tenant be
permitted to receive any revenues, fees or any other consideration for the use
of such Telecommunications Equipment by an unrelated third party.  Tenant’s
right to install such Telecommunication Equipment shall be non-exclusive, and
Tenant hereby expressly acknowledges Landlord’s continued right (i) to itself
utilize any rooftop space, and (ii) to re-sell, license or lease any rooftop
space to an unaffiliated third party; provided, however, such Landlord (or
third-party) use shall not materially interfere with (or preclude the
installation of) Tenant’s Telecommunications Equipment.

 

19.                               Subordination.  Although Landlord does not
currently have financing on the Building, should Landlord obtain financing on
the Building from a Mortgagee in the future, upon Tenant’s request and at
Tenant’s sole cost, Landlord shall provide Tenant with a Subordination,

 

17

--------------------------------------------------------------------------------


 

Non-Disturbance and Attornment Agreement on such Mortgagee’s then standard form,
provided any such form shall provide that the Lease will be recognized after any
foreclosure, and Tenant and its sublessees will not be disturbed in their
respective occupancies under the Lease in the event of a foreclosure of any
relevant mortgage.

 

20.                               Water Sensors.  In the event that Tenant
sublets any portion of the Premises, or in the event that the Lease, as amended,
terminates with respect to any portion of the Premises such that Tenant no
longer leases and occupies all of the leasable space in the Building
(collectively, the “Water Sensor Trigger”) then, upon occurrence of the Water
Sensor Trigger, Tenant shall, at Tenant’s sole cost and expense, be responsible
for promptly installing web-enabled wireless water leak sensor devices designed
to alert the Tenant on a twenty-four (24) hour seven (7) day per week basis if a
water leak is occurring in the Premises (which water sensor device(s) located in
the Premises shall be referred to herein as “Water Sensors”).  Should a Water
Sensor Trigger occur, then the Water Sensors shall be installed in any areas in
the Premises where water is utilized (such as sinks, pipes, faucets, water
heaters, coffee machines, ice machines, water dispensers and water fountains),
and in locations that may be designated from time to time by Landlord (the
“Sensor Areas”).  In connection with any Alterations affecting or relating to
any Sensor Areas, Landlord may require Water Sensors to be installed or updated
in Landlord’s sole and absolute discretion.  With respect to the installation of
any such Water Sensors, Tenant shall obtain Landlord’s prior written consent,
use an experienced and qualified contractor reasonably designated by Landlord,
and comply with all of the other provisions of Article IX of the Office Lease. 
Tenant shall, at Tenant’s sole cost and expense, pursuant to Article VIII of the
Office Lease keep any Water Sensors located in the Premises (whether installed
by Tenant or someone else) in good working order, repair and condition at all
times during the Lease Term and comply with all of the other provisions of
Article VIII of the Office Lease.  Notwithstanding any provision to the contrary
contained herein, in the event that Tenant installs any Water Sensors in the
Premises, Landlord has neither an obligation to monitor, repair or otherwise
maintain the Water Sensors, nor an obligation to respond to any alerts it may
receive from the Water Sensors or which may be generated from the Water
Sensors.  In the event that Tenant installs any Water Sensors in the Premises,
then upon the expiration of the Lease Term, or immediately following any earlier
termination of the Lease, as amended, Landlord reserves the right to require
Tenant, at Tenant’s sole cost and expense, to remove all Water Sensors installed
by Tenant, and repair any damage caused by such removal; provided, however, if
the Landlord does not require the Tenant to remove the Water Sensors as
contemplated by the foregoing, then Tenant shall leave the Water Sensors in
place together with all necessary user information such that the same may be
used by a future occupant of the Premises (e.g., the water sensors shall be
unblocked and ready for use by a third-party).  If Tenant is required to remove
the Water Sensors pursuant to the foregoing and Tenant fails to complete such
removal and/or fails to repair any damage caused by the removal of any Water
Sensors, Landlord may do so and may charge the cost thereof to Tenant.

 

21.                               Indemnification and Insurance.  Landlord and
Tenant hereby agree that Article X of the Office Lease is hereby deleted in its
entirety and replaced with the following:

 

“10.1                  Indemnification and Waiver.  Tenant hereby assumes all
risk of damage to property or injury to persons in, upon or about the Premises
from any cause whatsoever other than the negligence or willful misconduct of
Landlord and its

 

18

--------------------------------------------------------------------------------


 

agents, subject, however to Section 10.3.2.4 below, and agrees that Landlord,
its partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, “Landlord Parties”) shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through Tenant
unless arising from the negligence or willful misconduct of Landlord and its
agents, subject, however to Section 10.3.2.4 below.  Tenant shall indemnify,
defend, protect, and hold harmless the Landlord Parties from and against any and
all loss, cost, damage, expense and liability (including without limitation
court costs and reasonable attorneys’ fees) incurred in connection with or
arising from:  (a) any causes in, on or about the Premises, other than the
negligence or willful misconduct of Landlord and its agents, subject, however to
Section 10.3.2.4 below; (b) the use or occupancy of the Premises by Tenant or
any person claiming under Tenant; (c) any activity, work, or thing done, or
permitted or suffered by Tenant in or about the Premises; (d) any acts,
omission, or negligence of Tenant or any person claiming under Tenant, or the
contractors, agents, employees, invitees, or visitors of Tenant or any such
person, in, on or about the Building (collectively, “Tenant Parties”); (e) any
breach, violation, or non-performance by Tenant or any person claiming under
Tenant or the employees, agents, contractors, invitees, or visitors of Tenant or
any such person of any law, ordinance, or governmental requirement of any kind;
(f) any injury or damage to the person, property, or business of Tenant, its
employees, agents, contractors, invitees, visitors, or any other person entering
upon the Premises under the express or implied invitation of Tenant; or (g) the
placement of any personal property or other items within the Premises.  Should
Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s occupancy of the Premises covered by
the foregoing indemnity, Tenant shall pay to Landlord its costs and expenses
incurred in such suit, including without limitation, its actual professional
fees such as appraisers’, accountants’ and attorneys’ fees.  Further, Tenant’s
agreement to indemnify Landlord pursuant to this Section 10.1 is not intended
and shall not relieve any insurance carrier of its obligations under policies
required to be carried by Tenant pursuant to the provisions of this Lease, to
the extent such policies cover the matters subject to Tenant’s indemnification
obligations; nor shall they supersede any inconsistent agreement of the parties
set forth in any other provision of this Lease.  The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.

 

10.2                        Tenant’s Compliance With Landlord’s Fire and
Casualty Insurance.  Tenant shall, at Tenant’s expense, comply with Landlord’s
insurance company reasonable requirements pertaining to the use of the Premises
of which Tenant is advised in writing.  If Tenant’s conduct or use of the
Premises causes any increase in the premium for any insurance policies then
Tenant shall reimburse Landlord for any such increase, within thirty (30) days
after written notice from Landlord provided such notice will identify the
conduct or use causing the increase and

 

19

--------------------------------------------------------------------------------


 

provide further liability for such increased cost will cease at the time if
Tenant discontinues the relevant conduct or use. Tenant, at Tenant’s expense,
shall comply in all material respects with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.

 

10.3        Tenant’s Insurance.  Throughout the Lease Term, Tenant shall
maintain the following coverages in the following amounts.  The required
evidence of coverage must be delivered to Landlord on or before the date
required under Section 10.4(I) sub-sections (x) and (y), or
Section 10.4(II) below (as applicable).  Such policies shall be for a term of at
least one (1) year, or the length of the remaining term of this Lease, whichever
is less.

 

10.3.1     Commercial General Liability Insurance, including Broad
Form contractual liability covering the insured against claims of bodily injury,
personal injury and property damage (including loss of use thereof) based upon
or arising out of Tenant’s operations, occupancy or maintenance of the Building
and all areas appurtenant thereto.  Such insurance shall be written on an
“occurrence” basis.  Landlord and any other party the Landlord so specifies in a
writing addressed to Tenant requesting that such party be added as an additional
insured party, that has a material financial interest in the Building, including
Landlord’s managing agent, ground lessor and/or lender, if any, shall be named
as additional insureds as their interests may appear using Insurance Service
Organization’s form CG2011 or a comparable form approved by Landlord.  Tenant
shall provide an endorsement or policy excerpt showing that Tenant’s coverage is
primary and any insurance carried by Landlord shall be excess and
non-contributing.  The coverage shall also be extended to include damage caused
by heat, smoke or fumes from a hostile fire.  The policy shall not contain any
intra-insured exclusions as between insured persons or organizations.  This
policy shall include coverage for all liabilities assumed under this Lease as an
insured contract for the performance of all of Tenant’s indemnity obligations
under this Lease.  The limits of said insurance shall not, however, limit the
liability of Tenant nor relieve Tenant of any obligation hereunder.  Limits of
liability insurance shall not be less than the following; provided, however,
such limits may be achieved through the use of an Umbrella/Excess Policy:

 

Bodily Injury and Property Damage Liability

 

$5,000,000 each occurrence

 

 

 

Personal Injury and Advertising Liability

 

$5,000,000 each occurrence

 

 

 

Tenant Legal Liability/Damage to Rented Premises Liability

 

$1,000,000.00

 

20

--------------------------------------------------------------------------------


 

10.3.2     Property Insurance covering (i) all office furniture, personal
property, business and trade fixtures, office equipment, free-standing cabinet
work, movable partitions, merchandise and all other items of Tenant’s business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Improvements, and any other leasehold improvements which exist
in the Premises as of the Lease Commencement Date (excluding the Base Building)
(the “Original Improvements”), and (iii) all Alterations performed in the
Premises.  Such insurance shall be written on a Special Form basis, for the full
replacement cost value (subject to reasonable deductible amounts), without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
(a) all perils included in the CP 10 30 04 02 Coverage Special Form, (b) water
damage from any cause whatsoever, including, but not limited to, sprinkler
leakage, bursting, leaking or stoppage of any pipes, explosion, and backup or
overflow from sewers or drains, and (c) intentionally omitted.

 

10.3.2.1      Intentionally Omitted.

 

10.3.2.2      Property Damage.  Tenant shall use the proceeds from Tenant’s
insurance for the replacement of personal property, trade
fixtures, Improvements, Original Improvements and Alterations, unless this Lease
is terminated under Article XI, in which case Tenant will not be required to use
such proceeds for restoration.

 

10.3.2.3      No Representation of Adequate Coverage.  Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant’s property, business operations or
obligations under this Lease.

 

10.3.2.4      Property Insurance Subrogation.  Landlord and Tenant intend that
their respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder.  The parties each hereby waive all
rights and claims against each other

 

21

--------------------------------------------------------------------------------


 

for such losses, and waive all rights of subrogation of their respective
insurers.  Landlord and Tenant hereby represent and warrant that their
respective “all risk” property insurance policies include a waiver of
(i) subrogation by the insurers, and (ii) all rights based upon an assignment
from its insured, against Landlord and/or any of the Landlord Parties or Tenant
and/or any of the Tenant Parties (as the case may be) in connection with any
property loss risk thereby insured against.  Tenant will cause all subtenants
and licensees of the Premises claiming by, under, or through Tenant to execute
and deliver to Landlord a waiver of claims similar to the waiver in this
Section 10.3.2.4 and to obtain such waiver of subrogation rights endorsements. 
If either party hereto fails to maintain the waivers set forth in items (i) and
(ii) above, the party not maintaining the requisite waivers shall indemnify,
defend, protect, and hold harmless the other party for, from and against any and
all claims, losses, costs, damages, expenses and liabilities (including, without
limitation, court costs and reasonable attorneys’ fees) arising out of,
resulting from, or relating to, such failure.

 

10.3.3     Business Income Interruption for one year (1) plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

 

10.3.4     Worker’s Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer’s Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.

 

10.3.5     Commercial Automobile Liability Insurance covering all Owned (if
any), Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.

 

10.4        Form of Policies.  The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease.  Such insurance shall (i) be issued by an insurance
company having an AM Best rating of not less than A-/VII (or to the extent AM
Best ratings are no longer available, then a similar rating from another
comparable rating agency), or which is otherwise acceptable to Landlord and
licensed to do business in the State of California, (ii) be in form and content
reasonably acceptable to Landlord and complying with the requirements of
Section 10.3 (including, Sections 10.3.1 through 10.3.5), (iii) Tenant shall not
do or permit to be done anything which invalidates the required insurance
policies, and (iv) provide that said insurance shall not be canceled or coverage
changed unless twenty (20) days’ prior written notice shall have been given to
Landlord and any mortgagee of Landlord, the identity of whom has been provided
to Tenant in writing.  Tenant shall deliver

 

22

--------------------------------------------------------------------------------


 

said policy or policies or certificates thereof and applicable endorsements
which meet the requirements of this Article 10 to Landlord on or before (I) the
earlier to occur of:  (x) the Lease Commencement Date, and (y) the date Tenant
and/or its employees, contractors and/or agents first enter the Premises for
occupancy, construction of improvements, alterations, or any other move-in
activities, and (II) five (5) business days after the renewal of such policies. 
In the event Tenant shall fail to procure such insurance, or to deliver such
policies or certificates and applicable endorsements, Landlord may, at its
option, after written notice to Tenant and Tenant’s failure to obtain such
insurance within five (5) business days thereafter, procure such policies for
the account of Tenant and the sole benefit of Landlord, and the cost thereof
shall be paid to Landlord after delivery to Tenant of bills therefor.

 

10.5        Additional Insurance Obligations.  Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord, provided any insurance requested hereunder
shall not exceed the amount and type of insurance required by landlords of
Comparable Buildings.

 

10.6        Third-Party Contractors.  Tenant shall obtain and deliver to
Landlord, Third Party Contractor’s certificates of insurance and applicable
endorsements at least seven (7) business days prior to the commencement of work
in or about the Premises by any vendor or any other third-party contractor
(collectively, a “Third Party Contractor”).  All such insurance shall (a) name
Landlord as an additional insured under such party’s liability policies as
required by Section 10.3.1 above and this Section 10.6, (b) provide a waiver of
subrogation in favor of Landlord under such Third Party Contractor’s commercial
general liability insurance, (c) be primary and any insurance carried by
Landlord shall be excess and non-contributing, and (d) comply with Landlord’s
minimum insurance requirements.”

 

22.          Letter of Credit.

 

22.1        Landlord and Tenant hereby agree that Section 1.10 and Article V of
the Office Lease are hereby deleted in their entirety and any references in the
Office Lease to the L-C or the Security Deposit shall refer to the L-C or Cash
Security Deposit (as those terms are defined in this Second Amendment), as the
context requires.  Landlord and Tenant acknowledge that Landlord is currently
holding a letter of credit (Irrevocable Standby Letter of Credit
No. SVBSF005146), dated March 12, 2008, as amended, issued by Silicon Valley
Bank in the current amount of Six Hundred Forty-Two Thousand Five Hundred
Eighty-Eight and 80/100 Dollars ($642,588.80) (the “Existing L-C”).  Landlord
and Tenant further acknowledge Tenant shall deliver to Landlord, within seven
(7) business days after Tenant’s execution of this Second Amendment, an
unconditional, clean, irrevocable letter of credit (the “L-C”) in the amount set
forth in Section 22.3 below (the “L-C Amount”).  Until the L-C is delivered,
Landlord shall continue to hold the Existing L-C and the terms of this
Section 22 shall apply as

 

23

--------------------------------------------------------------------------------


 

though the Existing L-C were the L-C hereunder; provided, however, Tenant’s
failure to timely deliver the L-C (in the form of either a new letter of credit
or an amendment to the Existing L-C) shall constitute a breach by Tenant under
the Lease, as amended.  The L-C shall be issued by a money-center, solvent and
nationally recognized bank (a bank which accepts deposits, maintains accounts,
has a local San Francisco/Bay Area office which will negotiate a letter of
credit, and whose deposits are insured by the FDIC) reasonably acceptable to
Landlord (such approved, issuing bank being referred to herein as the “Bank”),
which Bank must have a short term Fitch Rating which is not less than “F1”, and
a long term Fitch Rating which is not less than “A”(or in the event such Fitch
Ratings are no longer available, a comparable rating from Standard and Poor’s
Professional Rating Service or Moody’s Professional Rating Service)
(collectively, the “Bank’s Credit Rating Threshold”), and which L-C shall be in
the form of Exhibit E, attached hereto or otherwise acceptable to Landlord in
its sole and absolute discretion.  Landlord hereby agrees to accept the form of
the Existing L-C; provided that, as condition to such acceptance, within seven
(7) business days after Tenant’s execution of this Second Amendment, Tenant
shall deliver to Landlord an amendment to the Existing L-C (x) extending the
final expiration date of the Existing L-C to the “L-C Expiration Date” as
defined below (and in such case, the Existing L-C held by Landlord under the
Lease, as amended, shall constitute the L-C), and (y) adding as alternative
statements which may be made by Landlord in its certification under item 3 of
the Existing L-C the following:

 

“OR

 

(D.)         “THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER
(A) UNDER THE LEASE, OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS
THE RIGHT TO DRAW DOWN THE AMOUNT OF USD                IN ACCORDANCE WITH THE
TERMS OF THE LEASE, OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO
BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR
THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF
THIS DRAWING.”

 

OR

 

(E.)          “THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO
DRAW DOWN THE FULL AMOUNT OF THE LETTER OF CREDIT AS THE RESULT OF THE FILING OF
A VOLUNTARY PETITION OR THE RESULT OF AN INVOLUNTARY PETITION HAVING BEEN FILED
UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY THE TENANT UNDER
THE LEASE, WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING.”

 

OR

 

(F.)          “THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO
DRAW DOWN THE FULL AMOUNT OF THE LETTER OF CREDIT AS THE RESULT OF THE
REJECTION, OR DEEMED

 

24

--------------------------------------------------------------------------------


 

REJECTION, OF THE LEASE, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE.”

 

Tenant shall pay all expenses, points and/or fees incurred by Tenant in
obtaining the L-C.  The L-C shall (i) be “callable” at sight, irrevocable and
unconditional, (ii) be maintained in effect, whether through renewal or
extension, through and including the date (the “L-C Expiration Date”) that is no
less than one hundred twenty (120) days after the expiration of the Lease Term
as the same may be extended (for purposes of delivery of the L-C within seven
(7) business days after Tenant’s execution of this Second Amendment, the L-C
Expiration Date shall be assumed to be June 28, 2019; provided that, within two
(2) years after the occurrence of the New Term Rent Commencement Date, Tenant
shall deliver to Landlord an amendment to the L-C revising the L-C Expiration
Date, if necessary to reflect a date that is no less than one hundred twenty
(120) days after the actual expiration of the Lease Term, as extended), and
Tenant shall deliver a new L-C or certificate of renewal or extension to
Landlord at least sixty (60) days prior to the expiration of the L-C then held
by Landlord, without any action whatsoever on the part of Landlord, (iii) be
fully assignable by Landlord, its successors and assigns, (iv) permit partial
draws and multiple presentations and drawings, and (v) be otherwise subject to
the Uniform Customs and Practices for Documentary Credits
(1993-Rev), International Chamber of Commerce Publication #500, or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590.  Landlord, or its then managing agent, shall have the right to
draw down an amount up to the face amount of the L-C if any of the following
shall have occurred or be applicable:  (A) such amount is due to Landlord under
the terms and conditions of the Lease, as amended, or (B) Tenant has filed a
voluntary petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, “Bankruptcy Code”), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code, or (D) the Lease, as amended, has been
rejected, or is deemed rejected, under Section 365 of the U.S. Bankruptcy Code,
following the filing of a voluntary petition by Tenant under the Bankruptcy
Code, or the filing of an involuntary petition against Tenant under the
Bankruptcy Code, or (E) the Bank has notified Landlord that the L-C will not be
renewed or extended through the L-C Expiration Date, or (F) Tenant is placed
into receivership or conservatorship, or becomes subject to similar proceedings
under Federal or State law, or (G) Tenant executes an assignment for the benefit
of creditors, or (H) if (1) any of the Bank’s Fitch Ratings (or other comparable
ratings to the extent the Fitch Ratings are no longer available) have been
reduced below the Bank’s Credit Rating Threshold, or (2) there is otherwise a
material adverse change in the financial condition of the Bank, and Tenant has
failed to provide Landlord with either cash in the amount of the L-C Amount
(pursuant to Section 22.9) below) or a replacement letter of credit, conforming
in all respects to the requirements of this Section 22 (including, but not
limited to, the requirements placed on the issuing Bank more particularly set
forth in this Section 22.1 above), in the amount of the applicable L-C Amount,
within ten (10) business days following Landlord’s written demand therefor (with
no other notice or cure or grace period being applicable thereto,
notwithstanding anything in the Lease, as amended, to the contrary) (each of the
foregoing being an “L-C Draw Event”).  The L-C shall be honored by the Bank
regardless of whether Tenant disputes Landlord’s right to draw upon the L-C.  In
addition, in the event the Bank is placed into receivership or conservatorship
by the Federal Deposit Insurance Corporation or any successor or similar entity,
then, effective as of the date such receivership or conservatorship occurs, said
L-C shall be deemed to fail to meet the requirements of this Section 22, and,
within ten (10) business days following Landlord’s notice to Tenant of such
receivership or conservatorship (the

 

25

--------------------------------------------------------------------------------


 

“L-C FDIC Replacement Notice”), Tenant shall either provide Landlord with cash
in the amount of the L-C Amount (pursuant to Section 22.9 below) or replace such
L-C with a substitute letter of credit from a different issuer (which issuer
shall meet or exceed the Bank’s Credit Rating Threshold and shall otherwise be
acceptable to Landlord in its reasonable discretion) and that complies in all
respects with the requirements of this Section 22.  If Tenant fails either to
provide such cash or to replace such L-C with such conforming, substitute letter
of credit pursuant to the terms and conditions of this Section 18.1, then,
notwithstanding anything in this Second Amendment or the Lease, as amended, to
the contrary, Landlord shall have the right to declare Tenant in default of the
Lease, as amended, for which there shall be no notice or grace or cure periods
being applicable thereto (other than the aforesaid ten (10) business day
period).  Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement L-C (including without limitation
Landlord’s reasonable attorneys’ fees), which replacement is required pursuant
to this Section 22.1 or is otherwise requested by Tenant.  In the event of an
assignment by Tenant of its interest in the Lease (and irrespective of whether
Landlord’s consent is required for such assignment), the acceptance of any
replacement or substitute letter of credit by Landlord from the assignee shall
be subject to Landlord’s prior written approval, in Landlord’s sole and absolute
discretion, and the attorney’s fees incurred by Landlord in connection with such
determination shall be payable by Tenant to Landlord within ten (10) business
days after billing.

 

22.2        Tenant hereby acknowledges and agrees that Landlord is entering into
this Second Amendment in material reliance upon the ability of Landlord to draw
upon the L-C upon the occurrence of any L-C Draw Event.  In the event of any L-C
Draw Event, Landlord may, but without obligation to do so, and without notice to
Tenant (except in connection with an L-C Draw Event under
Section 22.1(H) above), draw upon the L-C, in part or in whole, to cure any such
L-C Draw Event and/or to compensate Landlord for any and all damages of any kind
or nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant’s breach or default of the Lease, as amended, or other L-C
Draw Event and/or to compensate Landlord for any and all damages arising out of,
or incurred in connection with, the termination of the Lease, as amended,
including, without limitation, those specifically identified in Section 1951.2
of the California Civil Code.  The use, application or retention of the L-C, or
any portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by the Lease, as amended, or by any applicable
law, it being intended that Landlord shall not first be required to proceed
against the L-C, and such L-C shall not operate as a limitation on any recovery
to which Landlord may otherwise be entitled.  Tenant agrees not to interfere in
any way with payment to Landlord of the proceeds of the L-C, either prior to or
following a “draw” by Landlord of any portion of the L-C, regardless of whether
any dispute exists between Tenant and Landlord as to Landlord’s right to draw
upon the L-C.  No condition or term of the Lease, as amended, shall be deemed to
render the L-C conditional to justify the issuer of the L-C in failing to honor
a drawing upon such L-C in a timely manner.  Tenant agrees and acknowledges that
(i) the L-C constitutes a separate and independent contract between Landlord and
the Bank, (ii) Tenant is not a third party beneficiary of such contract,
(iii) Tenant has no property interest whatsoever in the L-C or the proceeds
thereof, and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, Tenant is placed into receivership or conservatorship, and/or
there is an event of a receivership, conservatorship or a bankruptcy filing by,
or on behalf of, Tenant, neither Tenant, any trustee, nor Tenant’s bankruptcy
estate shall have any right to restrict or limit Landlord’s claim and/or rights
to the

 

26

--------------------------------------------------------------------------------


 

L-C and/or the proceeds thereof by application of Section 502(b)(6) of the
U. S. Bankruptcy Code or otherwise.

 

22.3        L-C Amount; Maintenance of L-C by Tenant.

 

22.3.1     L-C Amount.  The L-C Amount shall be Six Hundred Forty-Two Thousand
Five Hundred Eighty-Eight and 80/100 Dollars ($642,588.80).

 

22.3.2     In General.  If, as a result of any drawing by Landlord of all or any
portion of the L-C, the amount of the L-C shall be less than the L-C Amount,
Tenant shall, within five (5) business days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Section 22, and if Tenant fails to comply with the foregoing, the same
shall be subject to the terms of Section 22.3.3 below.  Tenant further covenants
and warrants that it will neither assign nor encumber the L-C or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  Without limiting the generality of the foregoing, if the L-C
expires earlier than the L-C Expiration Date, Landlord will accept a renewal
thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than sixty (60) days prior to the expiration
of the L-C), which shall be irrevocable and automatically renewable as above
provided through the L-C Expiration Date upon the same terms as the expiring L-C
or such other terms as may be acceptable to Landlord in its sole discretion.  If
Tenant exercises its option to extend the Lease Term pursuant to Section 16 of
this Second Amendment then, not later than one hundred twenty (120) days prior
to the commencement of the Option Term, Tenant shall deliver to Landlord a new
L-C or certificate of renewal, extension, or amendment evidencing the L-C
Expiration Date as one hundred twenty (120) days after the expiration of the
Option Term.  However, if the L-C is not timely renewed, or if Tenant fails to
maintain the L-C in the amount and in accordance with the terms set forth in
this Section 22, Landlord shall have the right to (x) present the L-C to the
Bank in accordance with the terms of this Section 22, and the proceeds of the
L-C may be applied by Landlord against any Rent payable by Tenant under the
Lease, as amended, that is not paid when due and/or to pay for all losses and
damages that Landlord has suffered or that Landlord reasonably estimates that it
will suffer as a result of any breach or default by Tenant under the Lease, as
amended.  In the event Landlord elects to exercise its rights under the
foregoing item (x), (I) any unused proceeds shall constitute the property of
Landlord (and not Tenant’s property or, in the event of a receivership,
conservatorship, or a bankruptcy filing by, or on behalf of, Tenant, property of
such receivership, conservatorship or Tenant’s bankruptcy estate) and need not
be segregated from Landlord’s other assets, and (II) Landlord agrees to pay to
Tenant within thirty (30) days after the L-C Expiration Date the amount of any
proceeds of the L-C received by Landlord and not applied against any Rent
payable by Tenant under the Lease, as amended, that was not paid when due or
used to pay for any losses and/or damages suffered by Landlord (or reasonably
estimated by Landlord that it will suffer) as a result of any breach or default
by Tenant under the Lease, as amended; provided, however, that if prior to the
L-C Expiration Date a voluntary petition is filed by Tenant, or an involuntary
petition is filed against Tenant by any of Tenant’s creditors, under the
Bankruptcy Code, then Landlord shall not be obligated to make such payment in
the amount of the unused L-C proceeds until either all preference issues
relating to payments under the Lease, as amended,

 

27

--------------------------------------------------------------------------------


 

have been resolved in such bankruptcy or reorganization case or such bankruptcy
or reorganization case has been dismissed.

 

22.4        Transfer and Encumbrance.  The L-C shall also provide that Landlord
may, at any time and without notice to Tenant and without first obtaining
Tenant’s consent thereto, transfer (one or more times) all or any portion of its
interest in and to the L-C to another party, person or entity, regardless of
whether or not such transfer is from or as a part of the assignment by Landlord
of its rights and interests in and to the Lease, amended.  In the event of a
transfer of Landlord’s interest in under the Lease, as amended, Landlord shall
transfer the L-C, in whole or in part, to the transferee and thereupon Landlord
shall, without any further agreement between the parties, be released by Tenant
from all liability therefor arising after the date of such transfer, and it is
agreed that the provisions hereof shall apply to every transfer or assignment of
the whole of said L-C to a new landlord.  In connection with any such transfer
of the L-C by Landlord, Tenant shall, at Tenant’s sole cost and expense, execute
and submit to the Bank such applications, documents and instruments as may be
necessary to effectuate such transfer and, Tenant shall be responsible for
paying the Bank’s transfer and processing fees in connection therewith; provided
that, Landlord shall have the right (in its sole discretion), but not the
obligation, to pay such fees on behalf of Tenant, in which case Tenant shall
reimburse Landlord within ten (10) business days after Tenant’s receipt of an
invoice from Landlord therefor.

 

22.5        L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L-C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L-C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Section 22 and/or
those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant’s breach of the Lease, as amended, including any damages
Landlord suffers following termination of the Lease, as amended, and/or
(b) compensate Landlord for any and all damages arising out of, or incurred in
connection with, the termination of this Lease, as amended, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.

 

22.6        Non-Interference By Tenant.  Tenant agrees not to interfere in any
way with any payment to Landlord of the proceeds of the L-C, either prior to or
following a “draw” by Landlord of all or any portion of the L-C, regardless of
whether any dispute exists between Tenant and Landlord as to Landlord’s right to
draw down all or any portion of the L-C.  No

 

28

--------------------------------------------------------------------------------


 

condition or term of Lease, as amended, shall be deemed to render the L-C
conditional and thereby afford the Bank a justification for failing to honor a
drawing upon such L-C in a timely manner.  Tenant shall not request or instruct
the Bank of any L-C to refrain from paying sight draft(s) drawn under such L-C.

 

22.7        Waiver of Certain Relief.  Tenant unconditionally and irrevocably
waives (and as an independent covenant hereunder, covenants not to assert) any
right to claim or obtain any of the following relief in connection with the L-C:

 

22.7.1     A temporary restraining order, temporary injunction, permanent
injunction, or other order that would prevent, restrain or restrict the
presentment of sight drafts drawn under any L-C or the Bank’s honoring or
payment of sight draft(s); or

 

22.7.2     Any attachment, garnishment, or levy in any manner upon either the
proceeds of any L-C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L-C) based on any
theory whatever.

 

22.8        Remedy for Improper Drafts.  Tenant’s sole remedy in connection with
the improper presentment or payment of sight drafts drawn under any L-C shall be
the right to obtain from Landlord a refund of the amount of any sight drafts
that were improperly presented or the proceeds of which were misapplied,
together with interest at the Interest Rate (as defined below) and reasonable
actual out-of-pocket attorneys’ fees, provided that at the time of such refund,
Tenant increases the amount of such L-C to the amount (if any) then required
under the applicable provisions of Lease, as amended.  Tenant acknowledges that
the presentment of sight drafts drawn under any L-C, or the Bank’s payment of
sight drafts drawn under such L-C, could not under any circumstances cause
Tenant injury that could not be remedied by an award of money damages, and that
the recovery of money damages would be an adequate remedy therefor.  In the
event Tenant shall be entitled to a refund as aforesaid during any period prior
to the date this Lease is terminated, and Landlord shall fail to make such
payment within ten (10) business days after demand, Tenant shall have the right
to deduct the amount thereof together with interest thereon at the Interest Rate
from the next installment of Base Rent, provided that the foregoing shall not be
deemed to limit the right of Tenant to recover such amount from Landlord if the
Lease has been terminated.  For purposes of this Section 22, the “Interest Rate”
shall be an annual rate equal to the lesser of (i) the annual “Bank Prime Loan”
rate cited in the Federal Reserve Statistical Release Publication H.15(519),
published weekly (or such other comparable index as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be published), plus four
(4) percentage points, and (ii) the highest rate permitted by applicable law.

 

22.9        Effect of Delivery of Cash.  Provided that Tenant is not in default
of the Lease, as hereby amended, then Tenant shall have a one (1)-time right to
deliver to Landlord, a cash security deposit in an amount equal to the L-C
Amount in substitution of the L-C then held by Landlord hereunder (“Cash
Security Deposit”) and such Cash Security Deposit shall be held by Landlord as a
Security Deposit for the faithful performance by Tenant of all of its
obligations under this Lease, as hereby amended, on the terms and conditions
below:

 

If Tenant defaults with respect to any provisions of the Lease, as amended,
including, but not limited to, the provisions relating to the payment of

 

29

--------------------------------------------------------------------------------


 

Rent, the removal of property and the repair of resultant damage, Landlord may,
without notice to Tenant, but shall not be required to apply all or any part of
the Cash Security Deposit for the payment of any Rent or any other sum in
default and Tenant shall, upon demand therefor, restore the Cash Security
Deposit to its original amount.  Any unapplied portion of the Cash Security
Deposit shall be returned to Tenant, or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder, within sixty (60) days following the
expiration of the Lease Term.  Tenant shall not be entitled to any interest on
the Cash Security Deposit.  Tenant hereby irrevocably waives and relinquishes
any and all rights, benefits, or protections, if any, Tenant now has, or in the
future may have, under Section 1950.7 of the California Civil Code, any
successor statute, and all other provisions of law, now or hereafter in effect,
including, but not limited to, any provision of law which (i) establishes the
time frame by which a landlord must refund a security deposit under a lease, or
(ii) provides that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant, or to clean the subject premises.  Tenant acknowledges and
agrees that (A) any statutory time frames for the return of a security deposit
are superseded by the express period identified in this Section 23.9, above, and
(B) rather than be so limited, Landlord may claim from the Cash Security Deposit
(i) any and all sums expressly identified in this Section 23.9, above, and
(ii) any additional sums reasonably necessary to compensate Landlord for any and
all losses or damages caused by Tenant’s default of the Lease, as hereby
amended, including, but not limited to, all damages or rent due upon termination
of the Lease, as hereby amended, pursuant to Section 1951.2 of the California
Civil Code.

 

Notwithstanding the foregoing, Landlord and Tenant hereby acknowledge that in
the event Tenant delivers the Cash Security Deposit to Landlord pursuant to this
Section 23.9, then Landlord shall return any L-C hereunder to Tenant within one
hundred twenty (120) days after Landlord’s receipt of the Cash Security Deposit,
but in no event shall Landlord be required to return such L-C to Tenant less
than ninety-one (91) days after receipt of the Cash Security Deposit.

 

23.          No Further Modification; Conflict.  Except as set forth in this
Second Amendment, all of the terms and provisions of the Lease are hereby
ratified and confirmed and shall apply with respect to the Expansion Premises
and shall remain unmodified and in full force and effect.  In the event of any
conflict between the terms and conditions of the Lease and the terms and
conditions of this Second Amendment, the terms and conditions of this Second
Amendment shall prevail.

 

[Signature page immediately follows.]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

KILROY REALTY, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Kilroy Realty Corporation,

 

 

a Maryland corporation,

 

 

General Partner

 

 

 

 

 

By:

/s/ Jeffrey G. Hawken

 

 

Name:

Jeffrey G. Hawken

 

 

Its:

Executive Vice President

 

 

 

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nadine K. Kirk

 

 

Name:

Nadine K. Kirk

 

 

Its:

Senior Vice President

 

 

 

Legal Administration

 

 

 

 

 

 

 

 

“TENANT”

SPLUNK INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Doug Harr

 

 

Name:

Doug Harr

 

 

Its:

CIO

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dave Conte

 

 

Name:

Dave Conte

 

 

Its:

CFO

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

250 BRANNAN STREET

 

OUTLINE OF EXISTING PREMISES

 

SUITE 200

 

[g277901ke11i001.gif]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

250 BRANNAN STREET

 

OUTLINE OF EXISTING PREMISES

 

SUITE 100

 

[g277901ke11i002.gif]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

250 BRANNAN STREET

 

OUTLINE OF EXPANSION PREMISES

 

SUITE 300

 

[g277901ke11i003.jpg]

 

[g277901ke11i004.jpg]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

250 BRANNAN STREET

 

WORK LETTER

 

This Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Expansion Premises.  All
references in this Work Letter to Sections of “the Amendment” shall mean the
relevant portions of Sections 1 through 23 of the Second Amendment to which this
Work Letter is attached as Exhibit B.  All references in this Work Letter to
Sections of “the Lease” shall mean the relevant portions of Articles I through
XXVII of the Office Lease or Sections 1 through 12 of the First Amendment, each
as amended.  All references in this Work Letter to Sections of “this Work
Letter” shall mean the relevant portions of Sections 1 through 5 of this Work
Letter.  “Work” shall refer to any work of improvement to be performed by Tenant
contemplated in this Work Letter.  Other capitalized terms used in this Work
Letter and not defined herein shall have the meaning ascribed in the Lease, as
amended.

 

SECTION 1

 

DELIVERY OF THE PREMISES AND BASE BUILDING

 

Upon the full execution and delivery of this Amendment by Landlord and Tenant,
Landlord shall deliver the Expansion Premises and the “Base Building,” as that
term is defined below, to Tenant, and Tenant shall accept the Expansion Premises
and Base Building from Landlord in their presently existing, “as-is” condition
(provided that the personal property of any prior tenant shall be removed from
the Expansion Premises prior to the Delivery Date).  The “Base Building” shall
include the structural portions of the Building, and the public restrooms,
elevators, exit stairwells and the systems and equipment located in the internal
core of the Building on the floor or floors on which the Premises is located.

 

SECTION 2

 

IMPROVEMENTS

 

2.1          Improvement Allowance.  Tenant shall be entitled to an improvement
allowance in the amount of One Million Seven Hundred Seven Thousand Three
Hundred Forty-Four ($1,707,344.00) (the “Expansion Improvement Allowance”) for
costs relating to the design and construction of the improvements to the
Premises (the “Expansion Improvements”) (which, the parties acknowledge shall
not include Tenant’s furniture and personal property), including without
limitation, such portion of the Premises outside the Expansion Premises, as
Tenant may elect to improve.  The Expansion Improvement Allowance may also be
used to make improvements to the Common Area and Building (including, without
limitation, as described hereinbelow in this Section 2) to the extent
specifically contemplated in the Amendment, subject to any approval or other
standards set forth in the Amendment, and such improvements shall be subject to
all of the requirements contained in this Work Letter applicable to the
Expansion Improvements.

 

1

--------------------------------------------------------------------------------


 

In addition to the Improvement Allowance, Landlord shall provide Tenant with an
additional allowance in an amount not to exceed Twenty-Four Thousand Six Hundred
and 00/100 Dollars ($24,600.00) (the “Lobby Allowance”) payable by Landlord to
Tenant upon Tenant’s written request, which Lobby Allowance shall be used only
for the soft and hard costs incurred by Tenant to modify/remodel the Building’s
lobby pursuant to and in accordance with the “Construction Drawings,” as that
term is defined in Section 3.1 of this Work Letter, approved by Landlord in
accordance with the terms and conditions of this Work Letter.  Any unused
portion of the Lobby Allowance that Tenant has not timely and properly requested
that Landlord disburse as of the first anniversary of the Delivery Date, shall
remain the property of Landlord and Tenant shall have no further right thereto.

 

In addition to the Improvement Allowance and the Lobby Allowance, Landlord shall
provide Tenant with an additional allowance in an amount not to exceed Nine
Thousand Five Hundred and 00/100 ($9,500.00) (the “Security Allowance”) payable
by Landlord to Tenant upon Tenant’s written request, which Security Allowance
shall be used only for the soft and hard costs incurred by Tenant to install
security cameras within the interior and exterior of the Building access control
systems in the Building, all pursuant to and in accordance with the Construction
Drawings, approved by Landlord in accordance with the terms and conditions of
this Work Letter.  Any unused portion of the Security Allowance that Tenant has
not timely and properly requested that Landlord disburse as of the first
anniversary of the Delivery Date, shall remain the property of Landlord and
Tenant shall have no further right thereto.

 

In addition to the Improvement Allowance, the Lobby Allowance, and the Security
Allowance, Landlord shall provide Tenant with an additional allowance in an
amount not to exceed Eight Thousand Two Hundred and 00/100 ($8,200.00) (the
“Suite 300 ADA Allowance”) payable by Landlord to Tenant upon Tenant’s written
request, which Suite 300 ADA Allowance shall be used only for the soft and hard
costs incurred by Tenant (in connection with the construction of the
Improvements) to ensure that the Base Building serving Suite 300 is fully
compliant with any applicable requirements of any applicable handicapped access
laws pursuant to and in accordance with the Construction Drawings, approved by
Landlord in accordance with the terms and conditions of this Work Letter.  Any
unused portion of the Suite 300 ADA Allowance that Tenant has not timely and
properly requested that Landlord disburse as of the first anniversary of the
Delivery Date, shall remain the property of Landlord and Tenant shall have no
further right thereto.  The Expansion Improvement Allowance, the Lobby
Allowance, the Security Allowance, and the Suite 300 ADA Allowance shall be
referred to herein, each individually and collectively as the context requires,
as the “Improvement Allowance,” and the improvements to be constructed with all
or a portion of the Improvement Allowance are collectively referred to herein as
the “Improvements.”

 

In no event shall Landlord be obligated to make disbursements pursuant to this
Work Letter in the event that Tenant fails to pay any portion of the
“Over-Allowance Amount,” as defined and required in Section 4.2.1 of this Work
Letter, nor shall Landlord be obligated to pay a total amount to reimburse
Tenant for the cost of any Improvements that exceeds the Improvement Allowance
applicable thereto.  Notwithstanding the foregoing or any contrary provision of
the Lease, as amended, except as otherwise provided in Section 3.2 of this Work
Letter, the Improvements shall be deemed Landlord’s property under the terms of
the Lease, as amended.  Any unused portion of the Improvement Allowance that
Tenant has not timely and

 

2

--------------------------------------------------------------------------------


 

properly requested that Landlord disburse as of the first anniversary of the
Delivery Date, shall remain the property of Landlord and Tenant shall have no
further right thereto.  Without limiting the foregoing, Tenant and Landlord
contemplate that the Improvements to the Premises and Building listed in
Schedule X will be included in the Final Plans and Final Working Drawings.

 

2.2          Disbursement of the Improvement Allowance.

 

2.2.1       Improvement Allowance Items.  Except as otherwise set forth in this
Work Letter, the Improvement Allowance shall be disbursed by Landlord (each of
which disbursements shall be made pursuant to the disbursement process described
in this Work Letter, including, without limitation, Landlord’s receipt of
invoices for all costs and fees described herein) only for the following items
and costs (collectively the “Improvement Allowance Items”):

 

2.2.1.1                    Payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Work Letter,
which fees shall, notwithstanding anything to the contrary contained in this
Work Letter, not exceed an aggregate amount equal to Two and 50/100 Dollars
($2.50) per rentable square foot of the Premises, and payment of the reasonable
fees incurred by, and the cost of documents and materials supplied by, Landlord
and Landlord’s consultants in connection with the preparation and review of the
“Construction Drawings,” as that term is defined in Section 3.1 of this Work
Letter;

 

2.2.1.2                    The payment of plan check, permit and license fees
relating to construction of the Improvements;

 

2.2.1.3                    The cost of construction of the Improvements,
including, without limitation, Tenant’s testing and inspection costs, hoisting
and trash removal costs at the rate customarily charged by Landlord for such
additional services, and contractors’ fees and general conditions incurred by
Tenant under the Contract (as defined below);

 

2.2.1.4                    The cost of any changes in the Base Building when
such changes are required by the Construction Drawings, such cost to include all
direct architectural and/or engineering fees and expenses incurred by Tenant in
connection therewith;

 

2.2.1.5                    The cost of any changes to the Construction Drawings
or Improvements required by all applicable building codes (the “Code”);

 

2.2.1.6                    The cost of the “Coordination Fee,” as that term is
defined in Section 4.2.2.1 of this Work Letter; and

 

2.2.1.7                    Sales and use taxes.

 

2.2.2       Disbursement of Improvement Allowance.  During the construction of
the Improvements, Landlord shall make monthly disbursements of the Improvement
Allowance for Improvement Allowance Items and shall authorize the release of
monies as follows.

 

2.2.2.1    Monthly Disbursements.  On or before a day of each calendar month, as
mutually agreed upon by Tenant and Landlord and designated to be the
disbursement

 

3

--------------------------------------------------------------------------------


 

date (but no less than once per month), during the construction of the
Improvements, Tenant shall deliver to Landlord:  (i) a request for payment of
the “Contractor,” as that term is defined in Section 4.1.1 of this Work Letter,
approved by Tenant, in a form to be provided by Landlord and reasonably
customary for such requests, showing the schedule, by trade, of percentage of
completion of the Improvements, detailing the portion of the work completed and
the portion not completed; (ii) invoices from all of “Tenant’s Agents,” as that
term is defined in Section 4.1.2 of this Work Letter, for labor rendered and
materials delivered in connection with the Improvements; (iii) executed
mechanic’s lien releases from all of Tenant’s Agents, which shall comply with
the appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Sections 8132, 8134, 8136 and 8138; and (iv) all other information
reasonably requested by Landlord.  Tenant’s request for payment shall be deemed,
as between Landlord and Tenant, Tenant’s acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant’s payment
request.  Thereafter, Landlord shall, within thirty (30) days after the date of
any such request, deliver a check to Tenant in payment of the lesser of: 
(A) the amounts so requested by Tenant, as set forth in this Section 2.2.2.1,
above, less a retention equal to ten percent (10%) of the total amount requested
by Tenant for the relevant month (the aggregate amount of such retentions to be
known as the “Final Retention”), and (B) the balance of any remaining available
portion of the Improvement Allowance (not including the Final Retention),
provided that (x) Landlord does not dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings,” as that term is
defined in Section 3.4 below, or due to any work that Landlord asserts is below
the quality standard required under the Lease, as amended, or the Work Letter,
or for any other reason permitted under this Work Letter, (y) Landlord shall,
within the time period provided herein, pay any approved portion of the relevant
request and only withhold payment for disputed items, and (z) Landlord shall
deliver a writing to Tenant that states the amount of any disbursement request
that is disapproved, and specifies the reason for any disapproval.  Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s payment
request.

 

2.2.2.2    Final Retention.  Subject to the provisions of this Work Letter, a
check for the Final Retention payable to Tenant shall be delivered by Landlord
to Tenant following the completion of construction of each Phase (as defined
herein) of the Improvements, provided that (i) Tenant delivers to Landlord
properly executed mechanic’s lien releases in compliance with both California
Civil Code Section 8134 and either Section 8136 or Section 8138, (ii) Landlord
has reasonably determined that no work exists that is below the quality standard
required under the Lease or Work Letter, or which materially adversely affects
the mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building (subject to the provision
of the Lease regarding Tenant’s signage and the Telecommunications Equipment),
and (iii) Architect delivers to Landlord a certificate, in a form reasonably
acceptable to Landlord, certifying that the construction of the Improvements has
been substantially completed.  If the Improvements are phased as permitted
herein, then the Final Retention applicable to the relevant Phase will be
disbursed when the above conditions are completed with respect to the relevant
Phase.

 

4

--------------------------------------------------------------------------------


 

2.2.2.3    Other Terms.  Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items pursuant to Section 2.1 hereof.

 

2.3          Building Standards.  Landlord has established specifications for
certain Building standard components to be used in the construction of the
Improvements, which specifications are attached to the First Amendment as
Schedule X (collectively, the “Building Standard Documents”).  The quality of
Improvements shall be equal to or of greater quality than the quality specified
in the Building Standard Documents.  Landlord may make reasonable changes to the
Building Standard Documents from time to time, and shall promptly communicate
such changes in writing to Tenant, and Tenant will comply with any changes if;
(a) such changes do not require a change to any Approved Working Drawings;
(b) such changes do not increase the cost of the Improvements from the cost
under the Building Standard Documents prior to the change, and does not require
Tenant to incur any other additional costs, such as cancellation fees, change
order fees or additional Landlord fees or costs; and (c) any such change does
not result in a delay in completion of the Improvements.

 

2.4          Water Sensors.  In connection with the construction of the
Improvements pursuant to the terms of this Work Letter, Tenant shall, at
Tenant’s sole cost and expense (which may be deducted from the Improvement
Allowance in accordance with the provisions of Section 2.2 of this Work Letter),
install Water Sensors (as more particularly contemplated by the terms of
Section 20 of this Amendment), with respect to any shower that Tenant installs
in the Premises as part of the Improvements and as provided in the Final Plan
(which shall be approved by Landlord), whether or not the Water Sensor Trigger
occurs.  The Water Sensors so installed by Tenant shall be subject to the terms
and conditions set forth in Section 20 of this Amendment.

 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1          Selection of Architect/Construction Drawings.  Tenant shall retain
an architect/space planner reasonably approved in advance by Landlord (the
“Architect”) to prepare the “Construction Drawings,” as that term is defined in
this Section 3.1.  Tenant shall retain the engineering consultants reasonably
approved in advance by Landlord (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing and HVAC work in the Premises or the Building, which work is not part
of the Base Building.  The plans and drawings to be prepared by Architect and
the Engineers hereunder shall be known collectively as the “Construction
Drawings.”  All Construction Drawings shall be subject to Landlord’s reasonable
approval.  Tenant and Architect shall verify, in the field, the dimensions and
conditions as shown on the relevant portions of the Base Building Plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith.  Landlord’s review of the
Construction Drawings as set forth in this Section 3, shall be for Landlord’s
sole purpose and shall not imply Landlord’s review of the same for the benefit
of any other person, including, without limitation, Tenant, Architect, or
Contractor, or obligate Landlord to review the same, for quality, design, Code
compliance or other like matters.  Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and consultants,

 

5

--------------------------------------------------------------------------------


 

and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant’s waiver and indemnity set forth in the Lease shall
specifically apply to the Construction Drawings.

 

3.2          Final Plan.  Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final plan, along with other renderings or illustrations
reasonably required by Landlord, to allow Landlord to understand Tenant’s design
intent, for the Improvements before any architectural working drawings or
engineering drawings have been commenced, and concurrently with Tenant’s
delivery of such hard copy, Tenant shall send to Landlord via electronic mail
one (1) .pdf electronic copy of such final plan.  The final plan (the “Final
Plan”) shall include a layout and designation of all offices, rooms and other
partitioning, their intended use, and fixtures to be contained therein.  Tenant
shall have the right to install one or more showers in mutually acceptable
locations within the Building, which right shall be subject to Landlord’s
restoration rights contained in Section 9.4 of the Office Lease and this
Section 3.2.  Further, Tenant shall have the right to install a kitchen to be
located on the third floor of the Building, which right shall be subject to
Landlord’s restoration rights contained in Section 9.4 of the Office Lease and
this Section 3.2.  Landlord may request clarification or more specific drawings
for special use items not included in the Final Plan to the extent the Final
Plan does not, in Landlord’s judgment, fully describe such items in reasonable
detail.  Landlord shall advise Tenant within five (5) business days after
Landlord’s receipt of the Final Plan if the same is unsatisfactory or incomplete
in any respect in Landlord’s reasonable judgment, provided Landlord will specify
any objections in writing and in reasonable detail.  If Tenant is so advised,
Tenant shall promptly cause the Final Plan to be revised to correct any
deficiencies or other matters Landlord may reasonably require, and Landlord
thereafter will have five (5) business days after each revised draft is
delivered to Landlord to respond with any further reasonable objections,
provided all objections will be specified in writing and in reasonable detail. 
Notwithstanding any term or provision to the contrary contained in Section 9.4
of the Office Lease, in connection with the review of the Final Plan, Landlord
shall have the right to designate in writing any non-standard office
improvements (including without limitation, any showers or kitchen to be
installed in the Premises) that Tenant shall be required to remove at the end of
the Lease Term, as extended, in which case, the third sentence of Section 9.4
shall apply to the removal of such non-standard office improvements as if the
same were Alterations; provided, however, if Landlord fails to so designate any
such improvements for removal by Tenant, then Tenant shall have no obligation to
remove such improvements at the end of the Lease Term, as extended.

 

3.3          Final Working Drawings.  After the Final Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the “Final Working Drawings” (as that term is defined below) in the
manner as set forth below.  Upon the approval of the Final Plan by Landlord and
Tenant, Tenant shall promptly cause the Architect and the Engineers to complete
the architectural and engineering drawings for the Improvements, and Architect
shall compile a fully coordinated set of architectural, structural, mechanical,
electrical and plumbing working

 

6

--------------------------------------------------------------------------------


 

drawings in a form which is complete to allow subcontractors to complete the
work and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s reasonable
approval.  Tenant shall supply Landlord with four (4) hard copies signed by
Tenant of the Final Working Drawings, and concurrently with Tenant’s delivery of
such hard copy, Tenant shall send to Landlord via electronic mail one (1) .pdf
electronic copy of such Final Working Drawings.  Landlord shall advise Tenant
within ten (10) business days after Landlord’s receipt of the Final Working
Drawings for the Improvements if the same is unsatisfactory or incomplete in any
respect in the reasonable judgment of Landlord, provided Landlord will specify
any objections in writing and in reasonable detail.  If Tenant is so advised,
Tenant shall promptly cause the Final Working Drawings to be revised to correct
any deficiencies or other matters Landlord may reasonably require.  Landlord
will thereafter have five (5) business days after each revised draft is
delivered to Landlord to respond with any further reasonable objections,
provided all objections will be specified in writing and in reasonable detail. 
If the Final Working Drawings or any amendment thereof or supplement thereto
shall require alterations in the Base Building, and if Landlord in its sole and
exclusive discretion agrees to any such alterations, and notifies Tenant of the
need and cost for such alterations, then Tenant shall pay the cost of such
required changes as part of the Work, provided the Improvement Allowance may be
applied to the cost of such alterations.

 

3.4          Approved Working Drawings.  Landlord shall approve the Final
Working Drawings prior to the commencement of construction of the Improvements
by Tenant (as so approved, the “Approved Working Drawings”).  Tenant may then
submit the Approved Working Drawings to the appropriate municipal authorities
for all applicable building permits.  Tenant hereby agrees that neither Landlord
nor Landlord’s consultants shall be responsible for obtaining any building
permit or certificate of occupancy for the Premises and that obtaining the same
shall be Tenant’s responsibility.  Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any permit or certificate of occupancy as
required to substantially complete the Improvements.  No changes, modifications
or alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent may not be unreasonably withheld.

 

3.5          Electronic Approvals.  Notwithstanding any provision to the
contrary contained in the Lease, as amended, or this Work Letter, Landlord may,
in Landlord’s sole and absolute discretion, transmit or otherwise deliver any of
the approvals required under this Work Letter via electronic mail to Tenant’s
representative identified in Section 5.1 of this Work Letter, or by any of the
other means identified in Article XXIV of the Office Lease.

 

3.6          Phased Work.  The progress of the work may consist of several
phases based on the location in the Building where such work will be performed
or other factors that may indicate that each phase of the work (herein a
“Phase”) is a standalone project for which construction may be completed without
the necessity of completion of any other Phase of the construction.  If the work
may be Phased as indicated in the foregoing, then approval of the work may be
sought as provided above in Phases, so that construction may be commenced and
completed in Phases without the requirement that all work to be done (whether in
the Premises or elsewhere in the Building or Common Areas) be approved and
commenced based on a single set of Approved Working Drawings.  Landlord and
Tenant will reasonably cooperate with respect to any phasing

 

7

--------------------------------------------------------------------------------


 

of the Work.  Landlord and Tenant have initially agreed to Phase the work as
indicated in Schedule Z.

 

SECTION 4

 

CONSTRUCTION OF THE IMPROVEMENTS

 

4.1          Tenant’s Selection of Contractors.

 

4.1.1       The Contractor.  A general contractor shall be retained by Tenant to
construct the Improvements.  Such general contractor (“Contractor”) shall be
selected by Tenant from a list of general contractors supplied by Landlord, and
Tenant shall deliver to Landlord notice of its selection of the Contractor upon
such selection.

 

4.1.2       Tenant’s Agents.  All subcontractors, laborers, materialmen, and
suppliers used by Tenant in connection with the Improvements (such
subcontractors, laborers, materialmen, and suppliers, and the Contractor to be
known collectively as “Tenant’s Agents”) must be approved in writing by
Landlord, which approval shall not be unreasonably withheld or delayed.  If
Landlord does not approve any of Tenant’s proposed subcontractors, laborers,
materialmen or suppliers, Tenant shall submit other proposed subcontractors,
laborers, materialmen or suppliers for Landlord’s written approval.  If Landlord
disapproves of any of Tenant’s Agents, Landlord will specify the reason for any
disapproval in writing.  The designation of any subcontractors, laborers,
materialmen, suppliers, or the Contractor as Tenant’s Agents will not be deemed
to imply the existence of an agency relationship between Tenant and any such
Tenant’s Agent, which relationship shall be and remain that of contractor or
subcontractor, in accordance with the relevant contract documents.

 

4.2          Construction of Improvements by Tenant’s Agents.

 

4.2.1       Construction Contract; Cost Budget.  Tenant shall engage the
Contractor under a fixed price contract reasonably acceptable to Tenant,
Contractor and Landlord (the “Contract”) for each Phase of the Improvements. 
Landlord’s approval of any proposed contract shall not be unreasonably withheld
or delayed, and if Landlord objects to any Contract submitted for approval by
Landlord, Landlord shall specify the reason for any disapproval in writing,
within five (5) business days after such contract is submitted for approval by
Tenant.  Prior to the commencement of the construction of the Improvements,
Tenant shall provide Landlord with a reasonably detailed breakdown, by trade, of
the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1.1 through 2.2.1.8, above, in connection with the
design and construction of the Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs shall form a basis for the
amount of the Contract (the “Final Costs”).  Prior to the commencement of
construction of the relevant Phase of the Improvements, Tenant shall supply
Landlord with cash in an amount (the “Over-Allowance Amount”) equal to the
difference between the amount of the Final Costs of the Relevant Phase and the
applicable amount of the Improvement Allowance (less any portion thereof already
disbursed by Landlord, or in the process of being disbursed by Landlord, on or
before the commencement of construction of the of the Relevant Phase
Improvements).  The Over-Allowance Amount shall be disbursed by Landlord on a
pro-rata basis along with any of

 

8

--------------------------------------------------------------------------------


 

the then remaining portion of the Improvement Allowance, and such disbursement
shall be pursuant to the same procedure as the Improvement Allowance.  In the
event that, after the Final Costs of any phase have been delivered by Tenant to
Landlord, the costs relating to the design and construction of the Relevant
Phase of the Improvements shall change, any additional costs necessary to such
design and construction in excess of the Final Costs, shall be paid by Tenant to
Landlord within one (1) business day after written demand by Landlord, as an
addition to the Over-Allowance Amount or at Landlord’s option, Tenant shall make
payments for such additional costs out of its own funds, but Tenant shall
continue to provide Landlord with the documents described in Sections
2.2.2.1(i), (ii), (iii) and (iv) of this Work Letter, above, for Landlord’s
approval, prior to Tenant paying such costs.

 

4.2.2       Tenant’s Agents.

 

4.2.2.1    Landlord’s General Conditions for Tenant’s Agents and Improvement
Work.  Tenant’s and Tenant’s Agent’s construction of the Improvements shall
comply with the following:  (i) the Improvements shall be constructed in
substantial accordance with the Approved Working Drawings; (ii) Tenant’s Agents
shall submit schedules of all work relating to the Improvements to Contractor
and Contractor shall, within five (5) business days of receipt thereof, inform
Tenant’s Agents of any changes which are necessary thereto, and Tenant shall use
commercially reasonable efforts to cause Tenant’s Agents to adhere to any
approved schedule; and (iii) Tenant shall abide by all rules made by Landlord’s
Building manager with respect to the use of freight, loading dock and service
elevators, storage of materials, and any other matter in connection with this
Work Letter, including, without limitation, the construction of the
Improvements.  Tenant shall pay a logistical coordination fee (the “Coordination
Fee”) to Landlord in an amount equal to two percent (2%) of the “hard costs” of
the Improvements, which Coordination Fee shall be Landlord’s sole compensation
for services relating to the coordination of the construction of the
Improvements.  The Coordination Fee shall be paid from the Improvement
Allowance.  Tenant shall not be charged for the use of freight elevators,
security access to loading docks or for utilities or temporary HVAC in the
Expansion Premises prior to the New Term Rent Commencement Date, if use of such
facilities and/or services is required for the Improvements.

 

4.2.2.2    Indemnity.  Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Improvements, and
(ii) to enable Tenant to obtain any building permit or certificate of occupancy
for the Premises, except to the extent such losses are caused by Landlord’s
gross negligence or willful misconduct.

 

9

--------------------------------------------------------------------------------


 

4.2.2.3    Requirements of Tenant’s Agents.  Each of Tenant’s Agents shall
guarantee to Tenant and for the benefit of Tenant and Landlord that the portion
of the Improvements for which such Tenant’s Agent is responsible shall be free
from any defects in workmanship and materials for such period and on such terms
as may be customary for similar subcontractors or trades performing work in
first class office buildings in the Comparable Area (as defined in Exhibit C). 
All such warranties or guarantees as to materials or workmanship of or with
respect to the Improvements shall be contained in the Contract or subcontract
and shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either.  Tenant covenants to give to Landlord
any assignment or other assurances which may be necessary to effect any right of
direct enforcement if required to enforce such warranty.

 

4.2.2.4    Insurance Requirements.

 

4.2.2.4.1  General Coverages.  All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

 

4.2.2.4.2  Special Coverages.  Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Improvements,
and such other insurance as Landlord may require, it being understood and agreed
that the Improvements shall be insured by Tenant pursuant to the Lease
immediately upon completion thereof.  Such insurance shall be in amounts and
shall include such extended coverage endorsements as may be reasonably required
by Landlord including, but not limited to, the requirement that all of Tenant’s
Agents shall carry excess liability and Products and Completed Operation
Coverage insurance, each in such amounts as may be reasonably approved by
Landlord, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

 

4.2.2.4.3  General Terms.  Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor’s equipment is moved
onto the site.  All such certificates must indicate that the relevant policy
contains a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance for a period of
one year following the issuance of any such certificate.  In the event that the
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall promptly repair the same at Tenant’s sole cost and
expense, provided that any resulting delay shall be a Force Majeure Delay if the
damage results from any of the causes enumerated in Section 4.4.1 below. 
Tenant’s Agents shall maintain all of the foregoing insurance coverage in force
until the Improvements are fully completed and accepted by Landlord, except for
any Products and Completed Operation Coverage insurance required by Landlord,
which is to be maintained for ten (10) years following completion of the work
and acceptance by Landlord and Tenant.  All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents.  All insurance, except Workers’
Compensation, maintained by Tenant’s Agents shall preclude subrogation claims by
the insurer

 

10

--------------------------------------------------------------------------------


 

against anyone insured thereunder.  Such insurance shall provide that it is
primary insurance as respects the owner (Landlord) and that any other insurance
maintained by owner (Landlord) is excess and noncontributing with the insurance
required hereunder.  The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord by Tenant under
Section 4.2.2.2 of this Work Letter.

 

4.2.3       Governmental Compliance.  The Improvements shall comply in all
respects with the following:  (i) Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

 

4.2.4       Inspection by Landlord.  Landlord shall have the right to inspect
the Improvements upon prior written notice of at least one (1) business day,
provided however, that Landlord’s failure to inspect the Improvements shall in
no event constitute a waiver of any of Landlord’s rights hereunder nor shall
Landlord’s inspection of the Improvements constitute Landlord’s approval of the
same.  Should Landlord disapprove any portion of the Improvements, Landlord
shall notify Tenant in writing of the disapproved items and shall specify the
reasons for such disapproval.  Any defects or deviations in, and/or disapproval
by Landlord of, the Improvements in accordance with the foregoing shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Improvements and such defect,
deviation or matter might adversely affect the mechanical, electrical, plumbing,
heating, ventilating and air conditioning or life-safety systems of the
Building, the structure or exterior appearance of the Building, Landlord may,
after five (5) business days’ prior written notice of such matter to Tenant,
take such action as Landlord deems reasonably necessary, at Tenant’s expense and
without incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Improvements until such time as the
defect, deviation and/or matter is corrected to Landlord’s reasonable
satisfaction.  Tenant will pay any costs incurred by Landlord in compliance with
the foregoing within ten (10) business days after it receives an invoice
therefor.

 

4.2.5       Meetings.  Commencing concurrently with Tenant retaining the
Architect, but in no event later than the Delivery Date, Tenant shall hold at
least bi-weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Improvements, which meetings shall be held at a
location in the Building designated by Landlord, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord’s request, Tenant shall use commercially reasonable
efforts to cause any of Tenant’s Agents reasonably required for any review to
attend such meetings.  If request is made by Landlord before any meeting
commences, a person attending the meeting shall be designated to take minutes,
and minutes shall be taken at such meeting, a copy of which minutes shall be
promptly delivered to Landlord.  One such meeting each month shall include the
review of any current request for payment submitted by Tenant, but the foregoing
will not be deemed to extend any

 

11

--------------------------------------------------------------------------------


 

period provided herein for payment of such request, so long as Tenant has acted
in compliance with this section in scheduling any meetings.

 

4.3          Notice of Completion; Copy of Record Set of Plans.  Within ten
(10) days after completion of Substantial Completion of any relevant Phase of
the Improvements, Tenant shall cause a Notice of Completion to be recorded in
the office of the Recorder of the county in which the Building is located in
accordance with Section 8182 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Landlord upon such
recordation.  If Tenant fails to do so, Landlord may execute and file the same
as Tenant’s agent for such purpose, at Tenant’s sole cost and expense.  At the
conclusion of construction, (i) Tenant shall cause the Architect and Contractor
(A) to update the Approved Working Drawings as necessary to reflect all changes
made to the Approved Working Drawings during the course of construction, (B) to
certify to the best of their knowledge that the “record-set” of as-built
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (C) to deliver to Landlord two (2) sets of
copies of such record set of drawings in CAD format within ninety (90) days
following issuance of a certificate of occupancy for the Premises, and
(ii) Tenant shall deliver to Landlord a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, fixtures and
systems in the Premises or elsewhere in the Building to the extent not
previously provided.

 

4.4          Delay of Expansion Term Commencement Date.

 

4.4.1       Delays in Expansion Term Commencement Date.  The New Term Rent
Commencement Date set forth in Section 3 of the Second Amendment shall be
extended by the number of days of delay of the “Substantial Completion of the
Improvements” (as defined in Section 4.4.3 below) in the Premises to the extent
caused by a “Commencement Date Delay” (as defined below), but only to the extent
such Commencement Date Delay causes the Substantial Completion of the
Improvements in the Premises to occur after the New Term Rent Commencement
Date.  As used herein, the term “Commencement Date Delay” shall mean only a
“Force Majeure Delay” or a “Landlord Caused Delay,” as those terms are defined
below in this Section 4.4.1.  As used herein, the term “Force Majeure Delay”
shall mean only an actual delay resulting from fire, earthquake, strikes,
explosion, flood, hurricane, the elements, acts of God or the public enemy, war,
invasion, insurrection, rebellion, or riots.  As used herein, the term “Landlord
Caused Delay” shall mean actual delays to the extent resulting from the acts or
omissions of Landlord including, but not limited to (i) failure of Landlord to
approve or disapprove any Construction Drawings in the times provided herein;
(ii) material interference by Landlord, its agents, employees or contractors
(except as otherwise allowed under this Work Letter) with the Substantial
Completion of the Improvements in the Premises, and which objectively precludes
or delays the construction of tenant improvements in the Building by any person,
which interference relates to access by Tenant, or Tenant’s Agents to the
Building or any Building facilities (including loading docks and freight
elevators) or service (including temporary power and parking areas as provided
herein) during normal construction hours, or the use thereof during normal
construction hours; and (iii) delays due to the acts or failures to act of
Landlord or its agents, employees or contractors with respect to payment of the
Improvement Allowance (except as otherwise allowed under this Work Letter).

 

12

--------------------------------------------------------------------------------


 

4.4.2       Determination of Commencement Date Delay.  If Tenant contends that a
Commencement Date Delay has occurred, Tenant shall notify Landlord in writing of
the event which constitutes such Commencement Date Delay, within ten (10)
business days after the occurrence of the relevant Commencement Date Delay.  If
such action, inaction or circumstance described in such notice (the “Delay
Notice”) is not cured by Landlord within two (2) business days of Landlord’s
receipt of the Delay Notice and if such action, inaction or circumstance
otherwise qualifies as a Commencement Date Delay, then a Commencement Date Delay
shall be deemed to have occurred commencing as of the date of Landlord’s receipt
of the Delay Notice and ending as of the date such delay ends.

 

4.4.3       Definition of Substantial Completion of the Improvements. 
“Substantial Completion of the Improvements” shall mean completion of
construction of the Improvements in the Premises pursuant to the Approved
Working Drawings for the Relevant Phase, with the exception of any tenant
workstations and punch list items, and approval of such work as required by the
relevant local authorities, including, without limitation, issuance of a
temporary certificate of occupancy subject only to customary conditions that
permits legal, safe occupancy of the Premises, in accordance with applicable
law.

 

SECTION 5

 

MISCELLANEOUS

 

5.1          Tenant’s Representative.  Tenant has designated George Yoshinaga as
its sole representative with respect to the matters set forth in this Work
Letter (whose e-mail address for the purposes of this Work Letter is
gyy@splunk.com), who shall have full authority and responsibility to act on
behalf of the Tenant as required in this Work Letter.

 

5.2          Landlord’s Representative.  Landlord has designated Rich Ambidge
and Eddie Perez as its sole representatives with respect to the matters set
forth in this Work Letter (whose e-mail addresses for the purposes of this Work
Letter are, respectively, rambidge@kilroyrealty.com and eperez@kilroyrealty.com
and phone numbers are, respectively, (415) 778-5679 and (415) 778-5672), who,
until further notice to Tenant, shall have full authority and responsibility to
act on behalf of the Landlord as required in this Work Letter.

 

5.3          Time of the Essence in This Work Letter.  Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.  If any period
provided herein would fall on a weekend, legal holiday or other day that is not
a business day, such period will be extended to the next business day following
such weekend, legal holiday or non-business day.

 

5.4          Tenant’s Lease Default.  Notwithstanding any provision to the
contrary contained in the Lease, as amended, or this Work Letter, if any Event
of Default occurs under the Lease, as amended, or under this Work Letter
(including, without limitation, any failure by Tenant to fund any portion of the
Over-Allowance Amount) occurs at any time on or before the Substantial
Completion of the Improvements, then (i) in addition to all other rights and
remedies granted to

 

13

--------------------------------------------------------------------------------


 

Landlord pursuant to the Lease, as amended, Landlord shall have the right to
withhold payment of all or any portion of the Improvement Allowance and/or
Landlord may, without any liability whatsoever, cause the cessation of
construction of the Improvements (in which case, Tenant shall be responsible for
any delay in the Substantial Completion of the Improvements and any costs
occasioned thereby), and (ii) all other obligations of Landlord under the terms
of the Lease and this Work Letter shall be forgiven until such time as such
default is cured pursuant to the terms of the Lease, as amended.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE X TO EXHIBIT B

 

SELECT LIST OF IMPROVEMENTS TO BE CONSTRUCTED WITH IMPROVEMENT ALLOWANCE

 

Among other improvements, the Allowance Amount may be used to fund the following
improvements to be made to the Building and Common Areas:

 

1.             Refurbish and improve Suite 300.

 

2.             Refurbish and improve Existing Premises.

 

3.             Install Lobby Signage and Exterior Signage.

 

4.             Bicycle Storage Enclosure in Parking Area in accordance with
Section 12 of the Amendment.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE Z TO EXHIBIT B

 

AGREED PHASES OF THE IMPROVEMENTS

 

1.             Refurbishment and improvement of Expansion Premises.

 

2.             Refurbishment and improvement of Existing Premises.

 

3.             Lobby remodeling and other Building Work, including bicycle area.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

250 BRANNAN STREET

 

MARKET RENT DETERMINATION FACTORS

 

When determining Market Rent, the following rules and instructions shall be
followed.

 

1.             RELEVANT FACTORS.  The “Comparable Transactions” shall be the
“Net Equivalent Lease Rates” per rentable square foot, at which tenants, are,
pursuant to transactions consummated within twelve (12) months prior to the
commencement of the then applicable Option Term, leasing non-sublease,
non-encumbered space comparable in location and quality to the Premises
containing a square footage comparable to that of the Premises for a term of
five (5) years, in an arm’s-length transaction, which comparable space is
located in the “Comparable Buildings.,”  The terms of the Comparable
Transactions shall be calculated as a “Net Equivalent Lease Rate” pursuant to
the terms of this Exhibit C, and shall take into consideration only the
following terms and concessions:  (i) the rental rate and escalations for the
Comparable Transactions, (ii) the amount of parking rent per parking permit paid
in the Comparable Transactions, if any, (iii) operating expense and tax
protection granted in such Comparable Transactions such as a base year or
expense stop (although for each such Comparable Transaction the base rent shall
be adjusted to a triple net base rent using reasonable estimates of operating
expenses and taxes as determined by Landlord for each such Comparable
Transaction); (iv) rental abatement concessions, if any, being granted such
tenants in connection with such comparable space, (v) any “Option Allowance,” as
defined hereinbelow, to be provided to Tenant in connection with the then
applicable Option Term as compared to the improvements or allowances provided or
to be provided in the Comparable Transactions, taking into account the
contributory value of the existing improvements in the Premises, such value to
be based upon the age, design, quality of finishes, and layout of the existing
improvements, and (vi) all other monetary concessions (including the value of
any signage), if any, being granted such tenants in connection with such
Comparable Transactions.  Notwithstanding any contrary provision hereof, in
determining the Market Rent, no consideration shall be given to any commission
paid or not paid in connection with such Comparable Transaction.  In addition,
because Landlord and Tenant have stipulated to the rentable square feet of the
Premises, the measurement standard used to determine such rentable square feet
shall not be a factor in determination of Fair Market Rent.

 

2.             TENANT SECURITY.  The Market Rent shall additionally include a
determination as to whether, and if so to what extent, Tenant must provide
Landlord with financial security, such as an enhanced security deposit, a letter
of credit or guaranty, for Tenant’s Base Rent obligations during the then
applicable Option Term.  Such determination shall be made by reviewing the
extent of financial security then generally being imposed in Comparable
Transactions from tenants of comparable financial condition and credit history
to the then existing financial condition and credit history of Tenant (with
appropriate adjustments to account for differences in the then-existing
financial condition of Tenant and such other tenants, and giving reasonable
consideration to Tenant’s prior performance history during the New Term or the
previous Option Term).

 

1

--------------------------------------------------------------------------------


 

3.             OPTION ALLOWANCE.  Notwithstanding anything to the contrary set
forth in this Exhibit C, once the Market Rent for the then applicable Option
Term is determined as a Net Equivalent Lease Rate, if, in connection with such
determination, it is deemed that Tenant is entitled to an improvement or
comparable allowance for the improvement of the Premises (the total dollar value
of such allowance shall be referred to herein as the “Option Allowance”),
Landlord shall pay the Option Allowance to Tenant pursuant to a commercially
reasonable disbursement procedure determined by Landlord, and, as set forth in
Section 5, below, of this Exhibit C, the rental rate component of the Market
Rent shall be increased to be a rental rate which takes into consideration that
Tenant will receive payment of such Option Allowance and, accordingly, such
payment with interest shall be factored into the base rent component of the
Market Rent.

 

4.             COMPARABLE BUILDINGS.  For purposes of the Second Amendment, the
term “Comparable Buildings” shall mean other first-class institutionally-owned
office buildings which are comparable to the Building in terms of age (based
upon the date of completion of construction or major renovation as to the
building containing the portion of the Premises in question), quality of
construction, level of services and amenities (including, but not limited to,
the type (e.g., surface, covered, subterranean) and amount of parking), size and
appearance, and are located in the “Comparable Area,” which is the area bounded
by Howard to 4th Street and King to the Embarcadero.

 

5.             METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE
TRANSACTIONS.  In order to analyze the Comparable Transactions based on the
factors to be considered in calculating Market Rent, and given that the
Comparable Transactions may vary in terms of length of term, rental rate,
concessions, etc., the following steps shall be taken into consideration to
“adjust” the objective data from each of the Comparable Transactions.  By taking
this approach, a “Net Equivalent Lease Rate” for each of the Comparable
Transactions shall be determined using the following steps to adjust the
Comparable Transactions, which will allow for an “apples to apples” comparison
of the Comparable Transactions.

 

5.1.         The contractual rent payments for each of the Comparable
Transactions should be arrayed monthly or annually over the lease term.  All
Comparable Transactions should be adjusted to simulate a net rent structure,
wherein the tenant is responsible for the payment of all property operating
expenses in a manner consistent with the Lease.  This results in the estimate of
Net Equivalent Rent received by each landlord for each Comparable Transaction
being expressed as a periodic net rent payment.

 

5.2          Any free rent or similar inducements received over time should be
deducted in the time period in which they occur, resulting in the net cash flow
arrayed over the lease term.

 

5.3          The resultant net cash flow from the lease should be then
discounted (using an 8% annual discount rate) to the lease commencement date,
resulting in a net present value estimate.

 

2

--------------------------------------------------------------------------------


 

5.4          From the net present value, up front inducements (improvements
allowances and other concessions).  These items should be deducted directly, on
a “dollar for dollar” basis, without discounting since they are typically
incurred at lease commencement, while rent (which is discounted) is a future
receipt.

 

5.5          The net present value should then be amortized back over the lease
term as a level monthly or annual net rent payment using the same annual
discount rate of 8.0% used in the present value analysis.  This calculation will
result in a hypothetical level or even payment over the then applicable Option
Term, termed the “Net Equivalent Lease Rate” (or constant equivalent in general
financial terms).

 

6.             USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. 
The Net Equivalent Lease Rates for the Comparable Transactions shall then be
used to reconcile, in a manner usual and customary for a real estate appraisal
process, to a conclusion of Market Rent which shall be stated as a “NNN” lease
rate applicable to each year of the then applicable Option Term.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

250 BRANNAN STREET

 

NOTICE OF LEASE TERM DATES

 

To:

 

 

Re:                             Office Lease dated as of March 6, 2008 (the
“Office Lease”), by and between Kilroy Realty, L.P., a Delaware limited
partnership (“Landlord”) (as successor-in-interest to Brannan Propco, LLC), and
Splunk Inc., a Delaware corporation (“Tenant”), as amended by First Amendment to
Office Lease dated as of June 10, 2011 (the “First Amendment”), and Second
Amendment to Office Lease dated as of                     , 2012 (the “Second
Amendment”) (the Office Lease, as amended by the First Amendment and the Second
Amendment, being referred to herein as the “Lease”), for 100,164 rentable square
feet of space commonly known as Suites 100, 200 and 300 (the “Premises”),
located in that certain office building located at 250 Brannan Street, San
Francisco, California (the “Building”).

 

Dear                                 :

 

Notwithstanding any provision to the contrary contained in the Lease, this
letter is to confirm and agree upon the following:

 

1.                                      Tenant has accepted the above-referenced
Premises (including the Expansion Space consisting of Suite 300) as being
delivered in accordance with the Lease.

 

2.                                      The New Term shall commence on or has
commenced on                              for a term of
                                     ending on
                                    .

 

3.                                      Rent for the New Term shall commence or
has commenced to accrue on                                     , in the amount
of                                 .

 

4.                                      If the New Term Rent Commencement Date
is other than the first day of the month, the first billing for the New Term
will contain a pro rata adjustment.  Each billing thereafter shall be for the
full amount of the monthly installment as provided for in the Lease.

 

5.                                      Your rent checks should be made payable
to                                      at
                                      .

 

6.                                      The rentable square feet of the Premises
is                                 .

 

4

--------------------------------------------------------------------------------


 

7.                                      Tenant’s Percentage Share of Property
Taxes and Operating Expenses with respect to the Premises is                 %
of the Building.

 

8.                                      Capitalized terms used herein that are
defined in the Lease shall have the same meaning when used herein.  Tenant
confirms that the Lease has not been modified or altered except as set forth
herein, and the Lease is in full force and effect.  Landlord and Tenant
acknowledge and agree that to each party’s actual knowledge, neither party is in
default or violation of any covenant, provision, obligation, agreement or
condition in the Lease.

 

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.

 

 

“Landlord”:

 

 

 

                                                                                                       ,

 

a

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

Agreed to and Accepted
as of                         , 20    .

 

 

 

“Tenant”:

 

 

 

                                                                                                        ,

 

 

a

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

250 BRANNAN STREET

 

FORM OF LETTER OF CREDIT

 

(Letterhead of a money center bank

acceptable to the Landlord)

 

FAX NO. [(      )       -        ]
SWIFT: [Insert No., if any]

[Insert Bank Name And Address]

 

 

 

DATE OF ISSUE:

 

 

BENEFICIARY:
[Insert Beneficiary Name And Address]

APPLICANT:
[Insert Applicant Name And Address]

 

 

 

LETTER OF CREDIT NO.

 

 

EXPIRATION DATE:
                        AT OUR COUNTERS

AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

 

LADIES AND GENTLEMEN:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT
NO.                        IN YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant’s
Name], A [Insert Entity Type], UP TO THE AGGREGATE AMOUNT OF USD[Insert Dollar
Amount] ([Insert Dollar Amount] U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING
ON (Expiration Date) AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT
SIGHT DRAWN ON [Insert Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

 

1.             THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.

 

2.             BENEFICIARY’S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF [Insert Landlord’s Name], A [Insert Entity Type]
(“LANDLORD”) STATING THE FOLLOWING:

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD                           IN ACCORDANCE
WITH THE TERMS OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS
AMENDED (COLLECTIVELY, THE “LEASE”), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY
THE TENANT TO

 

6

--------------------------------------------------------------------------------


 

BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR
THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF
THIS DRAWING.”

 

OR

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO.                        AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT
WITHIN AT LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE.”

 

OR

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.                        AS THE RESULT OF THE
FILING OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert
Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING.”

 

OR

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.                        AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert
Lease Date], AS AMENDED (COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING.”

 

OR

 

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO.                                  AS THE
RESULT OF THE REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED
[Insert Lease Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE.”

 

SPECIAL CONDITIONS:

 

7

--------------------------------------------------------------------------------


 

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

 

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

 

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

 

ALL BANKING CHARGES ARE FOR THE APPLICANT’S ACCOUNT.

 

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF ONE HUNDRED TWENTY (120) DAYS AFTER THE EXPIRATION OF THE
LEASE TERM AS THE SAME MAY BE EXTENDED.

 

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
(“TRANSFEREE”), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT
BENEFICIARY MAY, BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF
APPLICANT, AND SEEK REIMBURSEMENT THEREOF FROM APPLICANT).  IN CASE OF ANY
TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST
BE EXECUTED BY THE TRANSFEREE AND WHERE THE BENEFICIARY’S NAME APPEARS WITHIN
THIS STANDBY LETTER OF CREDIT, THE TRANSFEREE’S NAME IS AUTOMATICALLY
SUBSTITUTED THEREFOR.

 

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ‘‘DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO.                       .”

 

8

--------------------------------------------------------------------------------


 

WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time — (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY.  IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time — (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY.  AS USED IN THIS LETTER OF
CREDIT, “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE.  IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT
SHALL EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE
SHALL AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.

 

PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE.  PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE
BY TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number —
(      )       -        ], ATTENTION:  [Insert Appropriate Recipient], WITH
TELEPHONIC CONFIRMATION OF OUR RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR
TELEPHONE NUMBER [Insert Telephone Number — (      )       -        ] OR TO SUCH
OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO WHICH YOU HAVE RECEIVED WRITTEN
NOTICE FROM US AS BEING THE APPLICABLE SUCH NUMBER.  WE AGREE TO NOTIFY YOU IN
WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, OF ANY CHANGE IN
SUCH DIRECTION.  ANY FACSIMILE PRESENTATION PURSUANT TO THIS PARAGRAPH SHALL
ALSO STATE THEREON THAT THE ORIGINAL OF SUCH SIGHT DRAFT AND LETTER OF CREDIT
ARE BEING REMITTED, FOR DELIVERY ON THE NEXT BUSINESS DAY, TO [Insert Bank Name]
AT THE APPLICABLE ADDRESS FOR PRESENTMENT PURSUANT TO THE PARAGRAPH FOLLOWING
THIS ONE.

 

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, (Expiration Date).

 

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO

 

9

--------------------------------------------------------------------------------


 

ISSUE A DUPLICATE ORIGINAL HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND
A CERTIFICATION BY YOU (PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF
THE LOSS, THEFT, MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE “INTERNATIONAL STANDBY PRACTICES” (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

 

 

Very truly yours,

 

 

 

(Name of Issuing Bank)

 

 

 

By:

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT F

 

BICYCLE PARKING AREA

 

[g277901ke17i001.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

LANDLORD APPROVED EXTERIOR SIGNAGE

 

[g277901ke17i002.gif]

 

1

--------------------------------------------------------------------------------